Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g57879ex10_1cov.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 27, 2010

by and among

MEDICAL ACTION INDUSTRIES INC.

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

CITIBANK, N.A.

as Syndication Agent

and

HSBC BANK USA, N.A., SOVEREIGN BANK and WELLS FARGO BANK, N.A.

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES INC.

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01

   Definitions    1

SECTION 1.02

   Terms Generally    18

SECTION 1.03

   Accounting Terms; Generally Accepted Accounting Principles    18

SECTION 1.04

   Status of Secured Obligations    18

SECTION 1.05

   Amendment and Restatement of the Prior Credit Agreement    19

ARTICLE II LOANS AND LETTERS OF CREDITS

   19

SECTION 2.01

   Revolving Credit Loans    19

SECTION 2.02

   Revolving Credit Note    21

SECTION 2.03

   Term Loan    21

SECTION 2.04

   Term Note    21

SECTION 2.05

   Swingline Loans    22

SECTION 2.06

   Letters of Credit    23

SECTION 2.07

   Defaulting Lenders    27

ARTICLE III PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT; FEES AND PAYMENTS

   28

SECTION 3.01

   Interest Rate; Continuation and Conversion of Loans    28

SECTION 3.02

   Use of Proceeds    30

SECTION 3.03

   Prepayments    30

SECTION 3.04

   Fees    31

SECTION 3.05

   Inability to Determine Interest Rate    32

SECTION 3.06

   Illegality    32

SECTION 3.07

   Increased Costs    33

SECTION 3.08

   Indemnity    34

SECTION 3.09

   Taxes    35

SECTION 3.10

   Pro Rata Treatment and Payments    36

SECTION 3.11

   Funding and Disbursements of Loans    37

SECTION 3.12

   Mitigation Obligations; Replacement of Lenders    37

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   38

SECTION 4.01

   Organization Powers    38

SECTION 4.02

   Authorization of Borrowing, Enforceable Obligations    39

SECTION 4.03

   Financial Condition    39

SECTION 4.04

   Taxes    39

SECTION 4.05

   Title to Properties    40

SECTION 4.06

   Litigation    40

SECTION 4.07

   Agreements    40

SECTION 4.08

   Compliance with ERISA    40

 

i



--------------------------------------------------------------------------------

SECTION 4.09

   Federal Reserve Regulations; Use of Proceeds    41

SECTION 4.10

   Approvals    41

SECTION 4.11

   Subsidiaries    41

SECTION 4.12

   Hazardous Materials    41

SECTION 4.13

   Investment Company Act    41

SECTION 4.14

   No Default    41

SECTION 4.15

   Material Contracts    41

SECTION 4.16

   Permits and Licenses    42

SECTION 4.17

   Compliance with Law    42

SECTION 4.18

   Security Documents    42

SECTION 4.19

   Disclosure    42

SECTION 4.20

   Avid Acquisition    42

SECTION 4.21

   Avid Acquisition Documents    42

ARTICLE V CONDITIONS OF LENDING

   43

SECTION 5.01

   Conditions to Initial Extension of Credit    43

SECTION 5.02

   Conditions to All Extensions of Credit    45

ARTICLE VI AFFIRMATIVE COVENANTS

   46

SECTION 6.01

   Existence, Properties, Insurance    46

SECTION 6.02

   Payment of Indebtedness and Taxes    46

SECTION 6.03

   Financial Statements, Reports, etc.    47

SECTION 6.04

   Books and Records; Access to Premises    48

SECTION 6.05

   Notice of Adverse Change    48

SECTION 6.06

   Notice of Default    49

SECTION 6.07

   Notice of Litigation    49

SECTION 6.08

   Notice of Default in Other Agreements    49

SECTION 6.09

   Notice of ERISA Event    49

SECTION 6.10

   Notice of Environmental Law Violations    49

SECTION 6.11

   Notice Regarding Material Contracts    49

SECTION 6.12

   Compliance with Applicable Laws    50

SECTION 6.13

   Subsidiaries    50

SECTION 6.14

   Environmental Laws    50

ARTICLE VII NEGATIVE COVENANTS

   50

SECTION 7.01

   Indebtedness    50

SECTION 7.02

   Liens    52

SECTION 7.03

   Guaranties    53

SECTION 7.04

   Sale of Assets    54

SECTION 7.05

   Sales of Receivables    55

SECTION 7.06

   Loans and Investments    55

SECTION 7.07

   Nature of Business    55

SECTION 7.08

   Sale and Leaseback    55

 

ii



--------------------------------------------------------------------------------

SECTION 7.09

   Federal Reserve Regulations    55

SECTION 7.10

   Accounting Policies and Procedures    55

SECTION 7.11

   Hazardous Materials    56

SECTION 7.12

   Limitations on Fundamental Changes    56

SECTION 7.13

   Financial Covenants    56

SECTION 7.14

   Subordinated Debt    56

SECTION 7.15

   Dividends    57

SECTION 7.16

   Transactions with Affiliates    57

SECTION 7.17

   Impairment of Security Interest    57

SECTION 7.18

   Avid Acquisition Documents    57

ARTICLE VIII EVENTS OF DEFAULT

   57

SECTION 8.01

   Events of Default    57

ARTICLE IX THE ADMINISTRATIVE AGENT

   60

SECTION 9.01

   Appointment, Powers and Immunities    60

SECTION 9.02

   Reliance by Administrative Agent    60

SECTION 9.03

   Events of Default    61

SECTION 9.04

   Rights as a Lender    61

SECTION 9.05

   Indemnification    61

SECTION 9.06

   Non-Reliance on Administrative Agent and Other Lenders    61

SECTION 9.07

   Failure to Act    62

SECTION 9.08

   Resignation of Administrative Agent    62

SECTION 9.09

   Sharing of Collateral and Payments    62

SECTION 9.10

   Miscellaneous    63

ARTICLE X MISCELLANEOUS

   64

SECTION 10.01

   Notices    64

SECTION 10.02

   Effectiveness; Survival    65

SECTION 10.03

   Indemnity and Expenses    65

SECTION 10.04

   Amendments and Waivers    66

SECTION 10.05

   Successors and Assigns; Participations    67

SECTION 10.06

   No Waiver; Cumulative Remedies    69

SECTION 10.07

   APPLICABLE LAW    70

SECTION 10.08

   SUBMISSION TO JURISDICTION; JURY WAIVER    70

SECTION 10.09

   Severability    70

SECTION 10.10

   Right of Setoff    71

SECTION 10.11

   Confidentiality    71

SECTION 10.12

   Headings    71

SECTION 10.13

   Construction    71

SECTION 10.14

   Counterparts    72

SECTION 10.15

   USA Patriot Act Notification    72

SECTION 10.16

   Waiver of Defaults under Prior Credit Agreement    72

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    -      Subsidiaries Schedule II    -      Permitted Indebtedness
(post closing) Schedule III    -      Existing Liens Schedule IV    -     
Existing Guarantees Schedule V    -      Material Contracts Schedule VI    -
     Excluded Machinery and Equipment Schedule 1.01    -      Commitments
Schedule 2.06    -      Existing Letters of Credit Schedule 4.12    -     
Environmental Matters EXHIBITS         Exhibit A    -      Form of Revolving
Credit Note Exhibit B    -      Form of Term Note Exhibit C    -      Form of
Swingline Note Exhibit D    -      Form of Security Agreement Exhibit E    -
     Form of Guaranty Exhibit F    -      Form of Opinion of Counsel Exhibit G
   -      Form of Assignment and Acceptance Agreement Exhibit H    -      Form
of Pledge Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 27, 2010, by and among
MEDICAL ACTION INDUSTRIES INC., a Delaware corporation (the “Company”), the
LENDERS which from time to time are parties to this Agreement (individually, a
“Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., a New
York banking corporation as Administrative Agent for the Lenders (the
“Administrative Agent”).

RECITALS

WHEREAS, the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent, are currently party to the Credit Agreement, dated as
of October 17, 2006 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Prior Credit Agreement”).

WHEREAS, the Company, the Lenders, the Departing Lenders (as hereinafter
defined), and the Administrative Agent have agreed (a) to enter into this
Agreement in order to (i) amend and restate the Prior Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the Prior
Credit Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Company and (b) that each Departing Lender shall cease
to be a party to the Prior Credit Agreement, as evidenced by its execution and
delivery of its Departing Lender Signature Page.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Prior Credit Agreement or be deemed to evidence or constitute full repayment
of such obligations and liabilities, but that this Agreement amend and restate
in its entirety the Prior Credit Agreement and re-evidence the obligations and
liabilities of the Company and the Subsidiaries outstanding thereunder, which
shall be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Company and the Guarantors to confirm that
all obligations under the applicable “Loan Documents” (as referred to and
defined in the Prior Credit Agreement) shall continue in full force and effect
as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Closing Date, all references to the “Credit
Agreement” contained in any such existing “Loan Documents” shall be deemed to
refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company, the Administrative Agent, the Lenders, the Departing
Lenders and the Issuing Lender hereby agree that the Prior Credit Agreement
shall be, and hereby is, amended and restated in its entirety and the Company,
the Administrative Agent, the Lenders, the Departing Lenders and the Issuing
Lender hereby further agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Definitions. As used herein, the following words and terms shall
have the following meanings:

“Acquisition” shall mean the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such



--------------------------------------------------------------------------------

equity interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.

“Adjusted Libor Loans” shall mean Loans at such time as they are made and/or
being maintained at a rate of interest based upon Reserve Adjusted Libor.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders under this Agreement or its successor
Administrative Agent permitted pursuant to Section 9.08.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean with respect to a specified Person, another Person which,
directly or indirectly, controls or is controlled by or is under common control
with such specified Person. For the purpose of this definition, “control” of a
Person shall mean the power, direct or indirect, to direct or cause the
direction of the management or policies of such Person whether through the
ownership of voting securities, by contract or otherwise; provided that, in any
event, any Person who owns directly or indirectly 10% or more of the securities
having ordinary voting power for the election of directors or other governing
body of a corporation or 10% or more of the partnership or other ownership
interest of any Person (other than as a limited partner of such other Person)
will be deemed to control such corporation or other Person.

“Aggregate Outstandings” shall mean on the date of determination thereof, the
sum of (a) the total LC Exposure of all the Lenders, plus (b) the aggregate
outstanding principal amount of the Revolving Credit Loans at such time, plus
(c) the aggregate outstanding principal amount of all Swingline Loans at such
time.

“Agreement” shall mean this Amended and Restated Credit Agreement dated as of
August 27, 2010, as it may hereafter be amended, restated, supplemented or
otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Reserve
Adjusted Libor for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the Reserve Adjusted Libor for any day shall
be based on the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Reserve Adjusted Libor shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Reserve Adjusted Libor,
respectively.

“Alternate Base Rate Loans” shall mean Loans at such times as they are being
made and/or maintained at a rate of interest based on the Alternate Base Rate.

“Applicable Margin” shall mean (a) with respect to an Adjusted Libor Loan, the
percentage set forth below under the heading “LIBOR Margin” opposite the
applicable ratio, (b) with respect to an

 

2



--------------------------------------------------------------------------------

Alternate Base Rate Loan, the percentage set forth below under the heading “ABR
Margin” opposite the applicable ratio and (c) with respect to calculation of the
unused fee described in Section 3.04(a) hereof, the percentage set forth below
under the heading “Unused Fee Rate” opposite the applicable ratio.

 

Leverage Ratio:

   ABR Margin
(365/366
day basis)     LIBOR Margin
(360 day basis)     Unused
Fee  Rate
(360 day basis)  

Greater than or equal to 2.50:1.00

   2.00 %    3.00 %    0.50 % 

Greater than or equal to 2.00:1.00, but less than 2.50:1.00

   1.75 %    2.75 %    0.50 % 

Greater than or equal to 1.50:1.00, but less than 2.00:1.00

   1.50 %    2.50 %    0.35 % 

Less than 1.50:1.00

   1.25 %    2.25 %    0.35 % 

Notwithstanding the foregoing, until the Administrative Agent’s receipt of the
applicable financial statements for the Company’s first fiscal quarter ending
after the Closing Date pursuant to Section 6.03(b), the ABR Margin shall be
1.75%, the LIBOR Margin shall be 2.75% and the Unused Fee Rate shall be .50%,
and adjustments to the ABR Margin, LIBOR Margin and Unused Fee then in effect
shall thereafter be effected in accordance with this paragraph. The Applicable
Margin will be set or reset with respect to each Loan on the date which is five
(5) Business Days following the date of receipt by the Administrative Agent of
the financial statements referred to in Section 6.03(a) and Section 6.03(b)
together with a certificate of the Financial Officer of the Company certifying
the Leverage Ratio and setting forth the calculation thereof in detail;
provided, however, if any such financial statement and certificate are not
received by the Administrative Agent within the time period required pursuant to
Section 6.03(a) or Section 6.03(b), as the case may be, the Applicable Margin
will be set or reset, unless the rate of interest specified in Section 3.01(c)
is in effect, based on a Leverage Ratio of greater than 2.50:1.00 from the date
such financial statements and certificate were due until the date which is five
(5) Business Days following the receipt by the Administrative Agent of such
financial statements and certificate, and provided, further, that the Lenders
shall not in any way be deemed to have waived any Default or Event of Default,
including without limitation, an Event of Default resulting from the failure of
the Company to comply with Section 7.13 of this Agreement, or any rights or
remedies hereunder or under any other Loan Document in connection with the
foregoing proviso. During the occurrence and continuance of a Default or an
Event of Default, no downward adjustment, and only upward adjustments, shall be
made to the Applicable Margin.

“Asset Sale” shall mean a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions of all or any
part of the Company’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the equity interests of any of the Company’s Subsidiaries, other than
(i) inventory (or other assets) sold, leased or licensed out in the ordinary
course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), (ii) equipment or
other assets (including leases or subleases of real property) sold, replaced,
abandoned, leased or otherwise disposed of that are obsolete, worn-out,
condemned or are no longer used or useful in the business of the Company or any
of its Subsidiaries, (iii) dispositions, by means of trade-in, of equipment used
in the ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment, or (iv) the use or transfer
of cash and cash equivalents in a manner that is not prohibited by the terms of
this Agreement.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
entered into by a Lender and an assignee in accordance with Section 10.05
hereof, in the form attached hereto as Exhibit G or any other form approved by
the Administrative Agent.

“Avid Acquisition” shall mean the acquisition of the equity interests in Avid
Medical pursuant to the Avid Acquisition Documents.

“Avid Acquisition Documents” shall mean the Avid Merger Agreement, and the
documents and agreements executed in connection therewith, all as amended,
restated, supplemented or otherwise modified, in accordance with the terms of
this Agreement.

“Avid Medical” shall mean Avid Medical, Inc., a Delaware corporation.

“Avid Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
August 27, 2010, by and among the Company, MA Acquisition Inc., Avid Medical and
Michael Sahady, as stockholder representative.

“Banking Services” shall mean each and any of the following bank services
provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Agreement” shall mean any agreement entered into by the
Company or any Subsidiary in connection with Banking Services.

“Banking Services Obligations” shall mean any and all obligations of the Company
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

4



--------------------------------------------------------------------------------

“Borrowing Date” shall mean, with respect to any Loan, the date on which such
Loan is disbursed to the Company.

“Brentwood Premises” shall mean the real property and improvements located at
500 Expressway Drive South, Brentwood, New York, as more particularly described
in the Mortgage.

“Business Day” shall mean (a) any day not a Saturday, Sunday or legal holiday,
on which banks in New York City are open for business and (b) as it relates to
any payment, determination, funding or notice to be made or given in connection
with any Adjusted Libor Loan, any day specified in clause (a) on which trading
is carried on by and between banks in Dollar deposits in the London interbank
eurodollar market.

“Capital Expenditures” shall mean additions to property and equipment of the
Company and the Guarantors (including, without limitation fixed assets acquired
under Capital Leases, but excluding expenditures which constitute Permitted
Acquisitions) which, in conformity with Generally Accepted Accounting
Principles, are included as “additions to property, plant or equipment” or
similar items which would be reflected in the Consolidated statement of cash
flow of the Company and its Subsidiaries, including without limitation, property
and equipment which are the subject of Capital Leases. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capital Lease” shall mean any lease the obligations of which are required to be
capitalized on the balance sheet of a Person in accordance with Generally
Accepted Accounting Principles.

“Change of Control” shall mean any event which results in (i) any Person, or two
or more Persons acting in concert, acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company (or other securities convertible into such securities) representing 35%
or more of the combined voting power of all securities of the Company entitled
to vote in the election of directors; or (ii) during any period of up to 12
consecutive months, individuals who at the beginning of such 12-month period
were directors of the Company ceasing for any reasons to constitute a majority
of the Board of Directors of the Company; or (iii) any Person, or two or more
Persons acting in concert, acquiring by contract or otherwise, or entering into
a contract or arrangement which upon consummation will result in its or their
acquisition of, or control over, securities of the Company (or securities
convertible into such securities) representing 35% or more of the combined
voting power of all securities of the Company entitled to vote in the election
of directors.

“Closing Date” shall mean August 27, 2010.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Security Documents and any and all other property of the Company
or any Guarantor, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Administrative Agent,
on behalf of itself and the Secured Parties, to secure the Secured Obligations.

 

5



--------------------------------------------------------------------------------

“Collateral Mortgage” shall mean a Mortgage and Security Agreement by Town of
Islip Industrial Development Agency in favor of the Administrative Agent with
respect to the Brentwood Premises, in form and substance satisfactory to the
Administrative Agent and the Lenders.

“Commercial Letter of Credit” shall mean any sight letter of credit or time
letter of credit issued for the account of a Person for the purpose of providing
the primary payment mechanism in connection with the purchase of any materials,
goods or services by the Company in the ordinary course of the Company’s
business.

“Commitment” shall mean, with respect to each Lender, the sum of such Lender’s
Revolving Credit Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 1.01, or in the Assignment and
Acceptance Agreement or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable.

“Commitment Proportion” shall mean, with respect to each Lender at the time of
determination, (a) with respect to Revolving Credit Loans, LC Exposure or
Swingline Loans, the ratio, expressed as a percentage, which such Lender’s
Revolving Credit Commitments bear to the Total Revolving Credit Commitment, or,
if the Revolving Credit Commitments have expired or have been terminated, the
ratio, expressed as a percentage, which the aggregate principal amount of the
Revolving Credit Loans outstanding of such Lender bears to the Aggregate
Outstandings at such time; provided that, in the case of Section 2.07 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Credit
Commitment shall be disregarded in the calculation, and (b) with respect to Term
Loans, the ratio, expressed as a percentage, which such Lender’s Term Loan
Commitment bears to the Term Loan Commitments of all Lenders at such time, or,
if the Term Loan Commitments have expired or have been terminated, the ratio,
expressed as a percentage, which the aggregate principal amount of the Term
Loans outstanding of such Lender bears to the aggregate outstanding principal
balance of all Term Loans of all Lenders at such time.

“Company” shall have the meaning set forth in the preamble hereto.

“Consolidated” or “consolidated” shall mean, as applied to any financial or
accounting term, such term determined on a consolidated basis in accordance with
Generally Accepted Accounting Principles for the Company and its Subsidiaries.

“Credit Exposure” shall mean, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Default” shall mean any condition or event which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith

 

6



--------------------------------------------------------------------------------

determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Lender
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Departing Lender” shall mean each lender (if any) under the Prior Credit
Agreement that executes and delivers to the Administrative Agent a Departing
Lender Signature Page.

“Departing Lender Signature Page” shall mean each signature page to this
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Prior Credit Agreement to which it is a party
on the Closing Date.

“Dollar” and the symbol “$” shall mean lawful money of the United States of
America

“Domestic Subsidiary” shall mean any Subsidiary of the Company organized under
the laws of any state of the United States of America.

“EBITDA” shall mean for any period, Net Income (or net loss) for such period,
plus the sum, without duplication, of (a) interest expense for such period,
(b) depreciation and amortization expense for such period, (c) all income taxes
to any government or governmental instrumentality expensed on the Company’s
books (whether paid or accrued) for such period, (d) charges or other expenses
(including debt issuance costs) made or incurred during such period in
connection with the transactions contemplated by the Avid Merger Agreement and
the Loan Documents in an aggregate maximum amount not to exceed $3,000,000 for
the term of this Agreement, (e) charges or other expenses (including debt
issuance costs) made or incurred in connection with Permitted Acquisitions for
such period in an aggregate maximum amount not to exceed $1,000,000 during any
period of four consecutive fiscal quarters, (f) all extraordinary or unusual
losses for such period and (g) non-cash charges for such period, minus the sum
of (i) interest income for such period, (ii) all extraordinary or unusual gains
for such period, (iii) any other non-cash income for such period and (iv) any
cash payment made during such period with respect to the items described in
clause (g)(ii) above subsequent to the fiscal quarter in which the relevant
non-cash expense or loss was reflected as a charge on the financial statements
of the Company, in each case, determined for the Company and its Subsidiaries on
a Consolidated basis in accordance with Generally Accepted Accounting applied on
a consistent basis. All of the foregoing categories shall be calculated (without
duplication) over the four fiscal quarters next preceding the date of
calculation thereof; provided, however, that following the consummation of the
Avid Acquisition, EBITDA for the first three fiscal quarters of the Company
following such consummation shall be calculated giving effect to the actual
EBITDA of Avid Medical for the most recently ended period of four consecutive
fiscal quarters. For the purposes of calculating EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Company

 

7



--------------------------------------------------------------------------------

or any Subsidiary shall have made any sale, transfer, or disposition of
property, EBITDA for such Reference Period shall be reduced by an amount equal
to the EBITDA (if positive) attributable to the property that is the subject of
such sale, transfer, or disposition, as applicable, for such Reference Period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Permitted Acquisition, EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis as if such Permitted Acquisition occurred on the first day of such
Reference Period.

For the avoidance of doubt, EBITDA shall be calculated without giving effect to
any non-cash effects included in post-closing reported results resulting from
purchase accounting.

“Eligible Investments” shall mean (a) direct obligations of the United States of
America or any governmental agency thereof which are fully guaranteed by the
United States of America, provided that such obligations mature within one year
from the date of acquisition thereof; or (b) dollar denominated certificates of
time deposit maturing within one year issued by any bank organized and existing
under the laws of the United States or any state thereof and having aggregate
capital and surplus in excess of $1,000,000,000; or (c) money market mutual
funds having assets not less than $2,500,000,000; or (d) commercial paper, or
any other short-term liquid investment, in each case, rated not less than P-1 or
A-1 or their equivalent by Moody’s Investor Services, Inc. or Standard & Poor’s
Ratings Group, respectively; or (e) tax exempt securities of a U.S. issuer rated
A or better by Standard and Poor’s Ratings Group or Moody’s Investor Services,
Inc.

“Environmental Law” shall mean any law, ordinance, rule, regulation, or policy
having the force of law of any Governmental Authority relating to pollution or
protection of the environment or to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.) the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et seq.) and the rules and regulations promulgated
pursuant thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that, together with the Company, would be deemed to be a member of the same
“controlled group” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

“Event of Default” shall have the meaning set forth in Article VIII.

“Excluded Taxes” shall have the meaning set forth in Section 3.09(a).

“Executive Officer” shall mean any of the President, the Chief Executive
Officer, Chief Operating Officer or the Secretary of the Company or any
Guarantor, as applicable.

“Existing Letters of Credit” shall have the meaning set forth in
Section 2.06(a).

“Existing Revolving Loans” shall have the meaning set forth in Section 2.01.

“Existing Term Loans” shall have the meaning set forth in Section 2.03.

 

8



--------------------------------------------------------------------------------

“Expressway Drive” shall mean 500 Expressway Drive South, LLC, a Delaware
limited liability company.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next  1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next  1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Financial Officer” shall mean the Chief Financial Officer or Controller of the
Company or Guarantor, as applicable.

“Fixed Charge Coverage Ratio” shall mean the ratio of (1) EBITDA to (2) the sum
of (a) the current portion of Total Debt, plus (b) interest expense paid in cash
plus (c) cash dividends and distributions plus (d) stock repurchases. Each of
the foregoing categories shall be measured on a Consolidated basis for the
Company and its Subsidiaries and shall be calculated in accordance with
Generally Accepted Accounting Principles consistently applied and shall be
calculated (without duplication) for the four fiscal quarters then most recently
ended, except for the current portion of Total Debt, which shall each be
calculated for the next succeeding four fiscal quarters.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each state thereof, and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Generally Accepted Accounting Principles” shall mean those generally accepted
accounting principles in the United States of America, as in effect from time to
time.

“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

“Guarantors” shall mean MAI Acquisition Corp., Medegen Newco, LLC, Medegen
Medical Products, LLC, Avid Medical, Expressway Drive and each other Domestic
Subsidiary who, from time to time hereafter, is required to execute a Guaranty
in accordance with Section 6.13 hereof; provided such Subsidiary’s status as a
Guarantor shall be effective as of the date of such execution.

“Guaranty” shall mean the Amended and Restated Guaranty substantially in the
form of Exhibit D attached hereto to be executed and delivered on the Closing
Date by each Guarantor and, thereafter, by any Person who may be required to
execute the same pursuant to Section 6.13, as the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time.

 

9



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, pollutants, contaminants or chemicals regulated
under any applicable Environmental Law.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction (including floors, caps and collars) or option
or similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Company or the Subsidiaries shall be a Hedging Agreement.

“Indebtedness” shall mean, without duplication, as to any Person or Persons
(a) indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services (other than accrued expenses incurred in the
ordinary course of business); (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien upon property owned by such Person, whether or not owing by such Person and
even though such Person has not assumed or become liable for the payment thereof
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) obligations and
liabilities directly or indirectly guaranteed by such Person; (f) obligations or
liabilities created or arising under any conditional sales contract or other
title retention agreement with respect to property used and/or acquired by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
(g) obligations of such Person as lessee under Capital Leases; (h) net
liabilities of such Person under Hedging Agreements and foreign currency
exchange agreements, as calculated on a basis satisfactory to the Administrative
Agent and in accordance with accepted practice; (i) all obligations of such
Person in respect of bankers’ acceptance; and (j) all obligations, contingent or
otherwise of such Person as an account party or applicant in respect of letters
of credit. Notwithstanding the foregoing, in connection with the purchase by the
Company of any business, the term “Indebtedness” will exclude post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid within sixty (60) days thereafter.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan (other
than a Swingline Loan), the last day of each calendar quarter, during the term
hereof; (b) as to any Adjusted Libor Loan, the last day of the Interest Period
applicable thereto and, if such Interest Period exceeds three months, the date
that falls three months after the beginning of such Interest Period and
quarterly thereafter, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid; provided that, “Interest Payment Date” shall
include, as to any Loan, the date such Loan is paid in full or in part.

“Interest Period” shall mean with respect to any Adjusted Libor Loan:

(a) initially, the period commencing on the date such Adjusted Libor Loan is
made and ending one, two, three or six months (or, with the consent of each
Lender, nine or twelve months) thereafter, as selected by the Company in its
notice of borrowing or in its notice of conversion from an Alternate Base Rate
Loan, in each case, in accordance with the terms of Articles II and III hereof;
and

 

10



--------------------------------------------------------------------------------

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Adjusted Libor Loan and ending one, two,
three or six months (or, with the consent of each Lender, nine or twelve months)
thereafter, as selected by the Company by irrevocable written notice to the
Administrative Agent not later than 11:00 a.m. New York, New York time three
Business Days prior to the last day of the then current Interest Period with
respect to such Adjusted Libor Loan; provided, however, that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) if the Company shall fail to give notice as provided in clause (b) above,
the Company shall be deemed to have requested conversion of the affected
Adjusted Libor Loan to an Alternate Base Rate Loan on the last day of the then
current Interest Period with respect thereto;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv) no more than eight (8) Interest Periods may exist at any one time; and

(v) the Company shall select Interest Periods so as not to require a payment or
prepayment of any Adjusted Libor Loan during an Interest Period for such
Adjusted Libor Loan.

“IRB” shall mean Buncombe County Industrial Facilities and Pollution Control
Financing Authority.

“IRB Collateral” shall mean (i) the machinery and equipment located at the
Company premises in 25 Heywood Road, Arden, North Carolina as described on
Schedule VI hereto, which machinery and equipment is subject to the security
interest in favor of First Union Bank now known as Wachovia Bank of North
Carolina pursuant to the IRB Transaction and (ii) the cash collateral on deposit
with Wachovia Bank of North Carolina in an aggregate amount not to exceed
$1,500,000 at any time.

“IRB Transaction” shall mean the issuance by the IRB of $5,500,000 of bonds for
the acquisition and rehabilitation of the Company’s manufacturing facilities,
secured by, among other things, the IRB Collateral.

“Issuing Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

11



--------------------------------------------------------------------------------

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The LC Exposure of any Lender at any time shall be
its Commitment Proportion of the total LC Exposure at such time.

“Lender Party” shall mean the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender.

“Lenders” shall have the meaning set forth in the preamble hereto. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
For the avoidance of doubt, the term “Lenders” excludes Departing Lenders.

“Letter of Credit” shall mean each Standby Letter of Credit and Commercial
Letter of Credit issued by the Issuing Lender for the account of the Company
pursuant to the terms of this Agreement.

“Leverage Ratio” shall mean, at any particular date of determination, the ratio
of (i) Total Debt to (ii) EBITDA, as determined for the four fiscal quarters
then most recently ended.

“LIBO Rate” shall mean, with respect to any Adjusted Libor Loan for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as reasonably determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Adjusted Libor Loan
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” shall mean any lien (statutory or otherwise), security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Pledge Agreements, and each other
agreement executed in connection with the transactions contemplated hereby or
thereby, as each of the same may hereafter be amended, restated, supplemented or
otherwise modified from time to time.

“Loans” shall mean, collectively, the Revolving Credit Loans, the Term Loans and
the Swing Loans made by the Lenders to the Company pursuant to this Agreement.

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, assets, property or condition (financial or otherwise) of the Company
and the Subsidiaries taken as a whole, or (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder.

 

12



--------------------------------------------------------------------------------

“Material Contract” shall mean each contract, instrument or agreement (a) to
which the Company or any Guarantor is a party and which requires the payment
during the term thereof in excess of $5,000,000 (other than any such contract,
instrument or agreement entered into by the Company or any Guarantor with a
group purchasing organization), or (b) entered into by the Company or any
Guarantor with a group purchasing organization which requires the payment during
the term thereof in excess of $10,000,000.

“Mortgage” shall mean the Mortgage and Security Agreement dated as of April 7,
2009, by Expressway Drive in favor of the Administrative Agent with respect to
the Brentwood Premises, as the same may hereafter be amended, restated,
supplemented or otherwise modified, from time to time.

“Net Income” shall mean, for any period, the net income (or net loss) of the
Company and its Subsidiaries on a Consolidated basis, for such period,
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis.

“Non-Consenting Lender” shall have the meaning set forth in Section 10.04(d).

“Non-Domestic Subsidiary” shall mean any Subsidiary of the Company not organized
under the laws of any state of the United States of America.

“Notes” shall mean, collectively, the Revolving Credit Notes, the Term Notes and
the Swingline Note.

“Obligations” shall mean all obligations, liabilities and indebtedness of the
Company to the Lenders, the Issuing Lender and the Administrative Agent, whether
now existing or hereafter created, absolute or contingent, direct or indirect,
due or not, whether created directly or acquired by assignment or otherwise,
arising under or relating to this Agreement, the Notes or any other Loan
Document including, without limitation, all obligations, liabilities and
indebtedness of the Company with respect to the principal of and interest on the
Loans, reimbursement of Letters of Credit, and all fees, costs, expenses and
indemnity obligations of the Company and the Administrative Agent hereunder, or
under any other Loan Document.

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Payment Office” shall mean the Administrative Agent’s office located at 395
North Service Road, Melville, New York 11747 or such other office as the
Administrative Agent may designate from time to time and, with respect to the
Issuing Lender, its office located at 395 North Service Road, Melville, New York
11747, or such other office as the Administrative Agent or Issuing Lender may
designate from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisitions” shall mean any Acquisition by the Company involving a
Person which is engaged in a line of business which is the same, substantially
similar or complementary to the business

 

13



--------------------------------------------------------------------------------

of the Company; provided (a) the Lenders shall have received evidence reasonably
satisfactory to them that any distribution rights or assets of such Person which
are the subject of the Permitted Acquisition are, or will be promptly following
the closing of such Permitted Acquisition, free and clear of all Liens, except
Permitted Liens; (b) the Lenders shall have received not less than three
(3) Business Days preceding the closing of such Permitted Acquisition,
substantially final drafts of the documentation governing the proposed
Acquisition, including, without limitation, the purchase agreement with respect
thereto, together with such other additional documentation or information with
respect to the proposed Acquisition as the Lenders may reasonably require;
(c) no Default or Event of Default shall have occurred and be continuing
immediately prior to or would occur after giving effect to the Acquisition on a
pro forma basis; (d) the Lenders shall have received projections and pro forma
financial statements showing that, after giving effect to such Acquisition, no
Default or Event of Default shall have occurred, including compliance with the
financial covenants set forth in Section 7.13 hereof; and (e) the Acquisition
has either (i) been approved by an officer of such Person which is transferring
the distribution rights or assets having authority to grant such approval,
(ii) been approved by the Board of Directors or other governing body of the
Person which is the subject of the Acquisition or (iii) been recommended for
approval by the Board of Directors or other governing body of such Person to the
shareholders or other members of such Person and subsequently approved by the
shareholders or such members if shareholder or such member approval is required
under applicable law or the by-laws, certificate of incorporation or other
governing instruments of such Person.

“Permitted Liens” shall mean the Liens specified in clauses (a) through (n) of
Section 7.02.

“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership or Governmental Authority.

“Plan” shall mean any multi-employer or single-employer plan defined in
Section 4001 of ERISA, subject to the provisions of Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA, which covers, or at any time
during the five calendar years preceding the date of this Agreement covered,
employees of the Company, any Guarantor or an ERISA Affiliate on account of such
employees’ employment by the Company, such Guarantor or an ERISA Affiliate.

“Pledge Agreements” shall mean such pledge agreements or other documents, as may
be required in order to grant to the Administrative Agent (for the benefit of
the Secured Parties) a security interest in 65% of the issued and outstanding
shares of stock or other ownership interest of any Non-Domestic Subsidiary,
substantially in the form attached as Exhibit H hereto.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prior Credit Agreement” shall have the meaning ascribed to such term in the
recitals hereof.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

14



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.

“Required Lenders” shall mean, at any time, but subject to Section 2.07(b),
Lenders having Credit Exposures and unused Commitments representing more than
50% of the sum of the total Credit Exposures and unused Commitments at such
time.

“Reserve Adjusted Libor” shall mean, with respect to the Interest Period
pertaining to an Adjusted Libor Loan, an interest rate per annum (rounded
upwards, if necessary, to the next  1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Credit Loans and Swingline Loans to
the Company, to acquire participations in Letters of Credit and to acquire
participations in Swingline Loans, in an aggregate amount not to exceed the
amount set forth on Schedule 1.01 hereto as its “Revolving Credit Commitment”,
or in the Assignment and Acceptance Agreement pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable, as such
amounts may be adjusted in accordance with the terms of this Agreement. The
aggregate amount of the Lenders’ Revolving Credit Commitments as of the Closing
Date is $30,000,000.

“Revolving Credit Commitment Period” shall mean the period from and including
the Closing Date to, but not including, the Revolving Credit Commitment
Termination Date or such earlier date as the Revolving Credit Commitment shall
terminate as provided herein.

“Revolving Credit Commitment Termination Date” shall mean August 27, 2014.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Credit
Loans, its LC Exposure and Swingline Exposure at such time.

“Revolving Credit Loans” shall have the meaning set forth in Section 2.01(a).

“Revolving Credit Notes” shall have the meaning set forth in Section 2.02.

“Secured Hedging Provider” shall mean any Lender or Affiliate of a Lender that
is a party to a Hedging Agreement with the Company or any Subsidiary and that
entered into such Hedging Agreement while such Person was, or before such Person
became, a Lender or an Affiliate of a Lender, as the case may be.

“Secured Obligations” shall mean all Obligations, together with all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Lender in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Lender
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Hedging Agreements
and Banking Services Agreements entered into with such Person by the Company or
any Subsidiary, (iv) each indemnified party under Section 10.03 in respect of

 

15



--------------------------------------------------------------------------------

the obligations and liabilities of the Company to such Person hereunder and
under the other Loan Documents, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

“Security Agreement” shall mean the Amended and Restated Security Agreement in
the form attached as Exhibit D to be executed and delivered on the Closing Date
by the Company and each of the initial Guarantors, as the same may be amended,
restated, supplemented or otherwise modified, from time to time.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Collateral Mortgage, the Mortgage and each other Collateral Security
Document delivered to the Administrative Agent hereunder.

“Solvent” shall mean with respect to any Person as of the date of determination
thereof that (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required on its debts as such debts become absolute and matured,
(c) such Person will not have as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts as they mature.

“Standby Letter of Credit” shall mean any letter of credit issued to support an
obligation of the Company and which may be drawn on only upon the failure of the
Company to perform such obligation or other contingency.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Adjusted Libor Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt which is
subordinated in right of payment to the prior final payment in full of the
obligations of the Company to the Lenders and the Issuing Lender hereunder and
under any other Loan Document on terms satisfactory to and approved in writing
by the Required Lenders. For the avoidance of doubt, Indebtedness in respect of
the IRB Transaction shall not be deemed “Subordinated Debt” or “Subordinated
Indebtedness” hereunder.

“Subsidiaries” shall mean, with respect to any Person, any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interests (including, without limitation, membership interests in a
limited liability company) of which is at the time owned or controlled, directly
or indirectly, by such Person or one or more of its Subsidiaries or a
combination thereof.

 

16



--------------------------------------------------------------------------------

“Swap Obligations” shall mean any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Hedging
Agreements permitted hereunder with a Secured Hedging Provider, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Hedging Agreement transaction; provided, however, that “Swap Obligations” shall
not include any additional transactions or confirmations pursuant to a Hedging
Agreement, with respect to which the related Secured Hedging Provider (i) ceases
to be a Lender or an Affiliate of a Lender or (ii) assigns its rights and
obligations thereunder to another Person that is neither a Lender nor an
Affiliate of a Lender, in each case, for so long as such Person is not a Lender
or an Affiliate of a Lender.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Commitment Proportion of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.05.

“Swingline Note” shall have the meaning set forth in Section 2.05(e) hereof.

“Taxes” shall have the meaning set forth in Section 3.09.

“Term Loan” shall have the meaning set forth in Section 2.03 hereof.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Term Loans to the Company in an amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01 hereto (as its
“Term Loan Commitment”), or in the Assignment and Acceptance Agreement pursuant
to which such Lender shall have assumed its Term Loan Commitment, as applicable,
which shall be $80,000,000, in the aggregate.

“Term Loan Maturity Date” shall mean August 27, 2015.

“Term Note” shall have the meaning set forth in Section 2.01.

“Total Debt” shall mean, without duplication, all (i) indebtedness or liability
for borrowed money; (ii) the deferred purchase price of property (excluding
trade obligations but including earn-out obligations reflected on the
consolidated balance sheet of the Company and its Subsidiaries);
(iii) obligations as a lessee under capital leases; and (iv) obligations to
reimburse a letter of credit issuer for draws under letters of credit, all as
determined on a Consolidated basis for the Company and its Subsidiaries, all in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate of
the Revolving Credit Commitments in effect at such time.

“Type” shall mean, as to any Loan, its status as an Alternate Base Rate Loan or
an Adjusted Libor Loan.

 

17



--------------------------------------------------------------------------------

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto, determined in accordance with Section 412 of the Code.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unused Fee Rate” shall have the definition set forth in the definition of
Applicable Margin.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter. The term “including” shall
not be limited or exclusive, unless specifically indicated to the contrary. The
word “will” shall be construed to have the same meaning in effect as the word
“shall”. The words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole, including the exhibits and schedules
hereto, all of which are by this reference incorporated into this Agreement.
Unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein).

SECTION 1.03 Accounting Terms; Generally Accepted Accounting Principles. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with Generally Accepted Accounting
Principles, as in effect from time to time; provided that, if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof (including any amendment to any defined term) to eliminate the
effect of any change occurring after the date hereof in Generally Accepted
Accounting Principles or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
Generally Accepted Accounting Principles or in the application thereof, then
such provision shall be interpreted on the basis of Generally Accepted
Accounting Principles as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein.

SECTION 1.04 Status of Secured Obligations. In the event that the Company or any
Guarantor shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such Guarantor to take all such
actions as shall be reasonably necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such

 

18



--------------------------------------------------------------------------------

Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be reasonably required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

SECTION 1.05 Amendment and Restatement of the Prior Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 5.01, the terms and provisions of the Prior
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All loans made and
obligations incurred under the Prior Credit Agreement which are outstanding on
the Closing Date (after giving effect the repayment of the Existing Term Loans
and any other loans and obligations under the Prior Credit Agreement on the
Closing Date) shall continue as Loans and Secured Obligations under (and shall
be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Prior Credit Agreement) to
the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the Existing Letters of Credit which remain outstanding on
the Closing Date shall continue as Letters of Credit under (and shall be
governed by the terms of) this Agreement, (c) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Closing Date shall continue as Secured Obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit and loan exposure under the Prior Credit Agreement as are
necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Revolving Credit Loans hereunder reflects such Lender’s Commitment
Proportion of the outstanding aggregate Revolving Credit Exposures on the
Closing Date, (e) the Existing Revolving Loans (as defined in Section 2.01) of
each Departing Lender shall be repaid in full (accompanied by any accrued and
unpaid interest and fees thereon), each Departing Lender’s “Commitment” under
the Prior Credit Agreement shall be terminated and each Departing Lender shall
not be a Lender hereunder, (f) all Existing Term Loans under the Prior Credit
Agreement of all lenders thereunder shall be repaid in full (accompanied by any
accrued and unpaid interest and fees thereon), and (g) the Company hereby agrees
to compensate each Lender (including each Departing Lender) for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Adjusted Libor Loans (including the “Adjusted Libor Loans”
under the Prior Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 3.08 hereof.

ARTICLE II

LOANS AND LETTERS OF CREDITS

SECTION 2.01 Revolving Credit Loans.

(a) Subject to the terms and conditions, and relying upon the representations
and warranties, set forth herein, each Lender severally agrees to make loans
(individually a “Revolving Credit

 

19



--------------------------------------------------------------------------------

Loan” and, collectively, the “Revolving Credit Loans”) to the Company from time
to time during the Revolving Credit Commitment Period, in an aggregate principal
amount that will not result in such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Credit Commitment; provided, however, that no Revolving
Credit Loan shall be made if, after giving effect to such Revolving Credit Loan,
the Aggregate Outstandings would exceed the Total Revolving Credit Commitment in
effect at such time. During the Revolving Credit Commitment Period, the Company
may from time to time borrow, repay and reborrow hereunder on or after the date
hereof and prior to the Revolving Credit Commitment Termination Date, subject to
the terms, provisions and limitations set forth herein. The Revolving Credit
Loans may be (i) Adjusted Libor Loans, (ii) Alternate Base Rate Loans or (iii) a
combination thereof. Prior to the Closing Date, certain revolving loans were
previously made to the Company under the Prior Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding revolving loans
being hereinafter referred to as the “Existing Revolving Loans”). Subject to the
terms and conditions set forth in this Agreement, the Company and each of the
Lenders agree that on the Closing Date but subject to the satisfaction of the
conditions precedent set forth in Section 5.01 and the reallocation and other
transactions described in Section 1.05, the Existing Revolving Loans shall be
reevidenced as Revolving Credit Loans under this Agreement and the terms of the
Existing Revolving Loans shall be restated in their entirety and shall be
evidenced by this Agreement.

(b) The Company shall give the Administrative Agent irrevocable written notice
(or telephonic notice promptly confirmed in writing) not later than 12:00 p.m.,
New York, New York time, three Business Days prior to the date of each proposed
Adjusted Libor Loan under this Section 2.01 or prior to 12:00 p.m. New York, New
York time on the date of each proposed Alternate Base Rate Loan under this
Section 2.01. Such notice shall be irrevocable and shall specify (i) the amount
and Type of the proposed borrowing, (ii) the proposed use of the loan proceeds,
(iii) the initial Interest Period if an Adjusted Libor Loan, and (iv) the
proposed Borrowing Date. Upon receipt of such notice from the Company, the
Administrative Agent shall promptly notify each Lender thereof. Except for
borrowings which utilize the full remaining amount of the Total Revolving Credit
Commitment, each borrowing of an Alternate Base Rate Loan shall be in an amount
not less than $100,000 or, if greater, whole multiples of $100,000 in excess
thereof. Each borrowing of an Adjusted Libor Loan shall be in an amount not less
than $500,000 or whole multiples of $100,000 in excess thereof.

(c) The Company shall have the right, upon not less than three Business Days’
prior written notice to the Administrative Agent to terminate the Total
Revolving Credit Commitment or from time to time to permanently reduce the
amount of the Total Revolving Credit Commitment; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the Aggregate Outstandings would exceed the Total Revolving Credit
Commitment as then reduced; provided, further, that any such termination or
reduction requiring prepayment of any Adjusted Libor Loan shall be made only on
the last day of the Interest Period with respect thereto or on the date of
payment in full of all amounts owing pursuant to Section 3.08 as a result of
such termination or reduction. Any such reduction shall be in the amount of
$100,000 or whole multiples of $100,000 in excess thereof, and shall reduce
permanently the amount of the Total Revolving Credit Commitment then in effect.

(d) The several agreements of the Lenders to make Revolving Credit Loans
pursuant to this Section 2.01 shall automatically terminate on the Revolving
Credit Commitment Termination Date. Upon such termination, the Company shall
immediately repay in full the principal amount of the Revolving Credit Loans
then outstanding, together with all accrued interest thereon and all other
amounts due and payable hereunder, including, without limitation, amounts due in
respect of Letters of Credit.

 

20



--------------------------------------------------------------------------------

SECTION 2.02 Revolving Credit Note. The Revolving Credit Loans made by each
Lender shall be evidenced by a promissory note of the Company (individually, a
“Revolving Credit Note” and collectively the “Revolving Credit Notes”),
substantially in the form attached hereto as Exhibit A, each appropriately
completed, duly executed and delivered on behalf of the Company and payable to
the order of such Lender in a principal amount equal to the Revolving Credit
Commitment of such Lender. Each Revolving Credit Note shall (a) be dated the
Closing Date, (b) be stated to mature on the Revolving Credit Commitment
Termination Date, and (c) bear interest from the date thereof until paid in full
on the unpaid principal amount thereof from time to time outstanding as provided
in Section 3.01. Each Lender is authorized to record the date, Type and amount
of each Revolving Credit Loan and the date and amount of each payment or
prepayment of principal of each Revolving Credit Loan in such Lender’s records
or on the grid schedule annexed to the Revolving Credit Note; provided, however,
that the failure of a Lender to set forth each such Revolving Credit Loan,
payment and other information shall not in any manner affect the obligation of
the Company to repay each Revolving Credit Loan made by such Lender in
accordance with the terms of its Revolving Credit Note and this Agreement. The
Revolving Credit Note, the grid schedule and the books and records of each
Lender shall constitute presumptive evidence of the information so recorded
absent manifest error.

SECTION 2.03 Term Loan. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (individually, a “Term Loan” and
collectively, the “Term Loans”) to the Company upon satisfaction of the
conditions set forth in Section 5.01 hereof in an amount not to exceed its Term
Loan Commitment. The Company shall give the Administrative Agent irrevocable
written notice (or telephonic notice promptly confirmed in writing) not later
than 12:00 p.m. New York, New York time three Business Days prior to the Closing
Date specifying (i) the amount to be borrowed, which shall not exceed the Term
Loan Commitment, (ii) the Type or Types of such Term Loans and the related
amounts for each and (iii) if such Term Loan is an Adjusted Libor Loan, the
initial Interest Period selected for such Term Loan. Upon receipt of such notice
from the Company, the Administrative Agent shall promptly notify each Lender
thereof. The Term Loans may, at the election of the Company, be (i) Adjusted
Libor Loans, (ii) Alternate Base Rate Loans or (iii) a combination thereof. The
Term Loan Commitment shall terminate upon funding of the Term Loans on the
Closing Date. Prior to the Closing Date, certain term loans (such outstanding
term loans being hereinafter referred to as the “Existing Term Loans”) were
previously made to the Company under the Prior Credit Agreement and are
outstanding as of the date of this Agreement, but the Existing Term Loans
(including any accrued and unpaid interest and fees thereon) shall be repaid in
full on the Closing Date and shall not constitute Term Loans hereunder.

SECTION 2.04 Term Note. The Term Loan made by each Lender shall be evidenced by
a promissory note of the Company, substantially in the form of Exhibit B, with
appropriate insertions (individually, a “Term Note” and, collectively, the “Term
Notes”) payable to such Lender and representing the obligation of the Company to
pay the unpaid principal amount of the term Loan of such Lender with interest
thereon as prescribed in Section 3.01. Each Lender is authorized to record the
Type of its Term Loan and the date and amount of each payment or prepayment of
principal thereof in such Lender’s records or on the grid schedule annexed to
the Term Note; provided, however, that the failure of a Lender to set forth each
payment and other information shall not in any manner affect the obligation of
the Company to repay the Term Loan made by such Lender in accordance with the
terms of its Term Note and this Agreement. The Term Note, the grid schedule and
the books and records of each Lender shall constitute presumptive evidence of
the information so recorded absent manifest error. Each Term Note shall (a) be
dated the Closing Date, (b) be stated to mature on the Term Loan Maturity Date
and (c) be payable as to principal in nineteen consecutive equal quarterly
installments commencing on December 31, 2010 and on the last day of each March,
June, September and December thereafter, with a twentieth and

 

21



--------------------------------------------------------------------------------

final payment on the Term Loan Maturity Date. The amount of such payments
received by each Lender on each of the initial nineteen installment dates shall
be in the amount of each Lender’s Commitment Proportion of $4,000,000, and the
last installment received by each Lender shall be in the amount of each Lender’s
Commitment Proportion of the remaining principal amount outstanding. Each Term
Note shall bear interest from the date thereof until paid in full on the unpaid
principal amount thereof from time to time outstanding at the applicable
interest rate per annum determined as provided in, and payable as specified in,
Section 3.01.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Company from
time to time during the Revolving Credit Commitment Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $2,500,000
or (ii) Aggregate Outstandings exceeding the Total Revolving Credit Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Swingline Loans. Each Swingline Loan shall be an Alternate
Base Rate Loan and each borrowing of a Swingline Loan shall be in an amount not
less than $100,000 or, if greater, whole multiples of $100,000 in excess
thereof. The Company hereby unconditionally promises to pay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Credit Commitment Termination Date and within ten (10) Business
Day after the date such Swingline Loan is made.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender or by wire transfer to such other account specified in
writing in advance by the Company (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Lender) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Commitment Proportion of such Swingline
Loan or Swingline Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Commitment
Proportion of such Swingline Loan or Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Total Revolving
Credit Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 3.11 with respect to Loans made
by such Lender (and Section 3.11 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and

 

22



--------------------------------------------------------------------------------

the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders. The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

(d) The agreement of the Swingline Lender to make Swingline Loans pursuant to
this Section 2.05 shall automatically terminate on the Revolving Credit
Commitment Termination Date. Upon such termination, the Company shall
immediately repay the Swingline Lender or the Administrative Agent, as
applicable, in full the principal amount of the Swingline Loans then
outstanding, together with all accrued interest thereon and all other amounts
due and payable hereunder.

(e) The Swingline Loans made by the Swingline Lender shall be evidenced by a
promissory note of the Company (the “Swingline Note”), substantially in the form
attached hereto as Exhibit C, appropriately completed, duly executed and
delivered on behalf of the Company and payable to the Swingline Lender in a
principal amount equal to the Swingline Commitment. The Swingline Note shall
(a) be dated the Closing Date, (b) be stated to mature on the Revolving Credit
Commitment Termination Date, and (c) bear interest from the date thereof until
paid in full on the unpaid principal amount thereof from time to time
outstanding as provided in Section 3.01 hereof. The Swingline Lender is
authorized to record the date and amount of each Swingline Loan and the date and
amount of each payment or prepayment of principal of each Swingline Loan in the
Swingline Lender’s records or on the grid schedule annexed to the Swingline
Note; provided, however, that the failure of the Swingline Lender to set forth
each such Swingline Loan, payment and other information shall not in any manner
affect the obligation of the Company to repay each Swingline Loan made by the
Swingline Lender in accordance with the terms of the Swingline Note and this
Agreement. The Swingline Note, the grid schedule and the books and records of
the Swingline Lender shall constitute presumptive evidence of the information so
recorded absent demonstrable error.

SECTION 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Lender, at any
time and from time to time during the Revolving Credit Commitment Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Company to, or entered into by the Company
with, the Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The letters of credit identified on
Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Closing Date for all purposes of the Loan Documents.

 

23



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Company also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $5,000,000 and (ii) the sum of
the total Revolving Credit Exposures, shall not exceed the Total Revolving
Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Commitment Termination Date;
provided that, any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the Company and the Issuing Lender pursuant to which
the expiration date of such Letter of Credit shall be automatically extended for
a period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Commitment
Proportion of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Commitment Proportion of each
LC Disbursement made by the Issuing Lender and not reimbursed by the Company on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, New York

 

24



--------------------------------------------------------------------------------

City time, on (i) the Business Day that the Company receives such notice, if
such notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the Company
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, if such LC Disbursement is not less than
$100,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.01 or 2.06 that such payment be
financed with an Revolving Credit Loan or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Credit Loan
or Swingline Loan. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Commitment Proportion thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Commitment Proportion of the
payment then due from the Company, in the same manner as provided in
Section 3.11 with respect to Loans made by such Lender (and Section 3.11 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Lender or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement (other than
the funding of an Revolving Credit Loan or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties

 

25



--------------------------------------------------------------------------------

agree that, with respect to documents presented which appear on their face to be
in substantial compliance with the terms of a Letter of Credit, the Issuing
Lender may, in its reasonable discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to Alternate Base Rate Loans; provided that,
if the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 3.01(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Lender
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.04. From and after the effective date of any such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
replaced Issuing Lender under this Agreement with respect to Letters of Credit
to be issued thereafter and (ii) references herein to the term “Issuing Lender”
shall be deemed to refer to such successor or to any previous Issuing Lender, or
to such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Secured Parties, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (g) or (h) of Article VIII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Company under this Agreement. The

 

26



--------------------------------------------------------------------------------

Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Company’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Lender for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (together with all interest and
other earnings, if any, with respect thereto and to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

SECTION 2.07 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 3.04;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Commitment Proportions but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Company’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.04(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

 

27



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.04(a) and Section 3.04(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Commitment Proportions; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 3.04(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Lender until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.07(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.07(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Commitment Proportion.

ARTICLE III

PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;

FEES AND PAYMENTS

SECTION 3.01 Interest Rate; Continuation and Conversion of Loans.

(a) Each Alternate Base Rate Loan shall bear interest for the period from the
date thereof on the unpaid principal amount thereof at a fluctuating rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

28



--------------------------------------------------------------------------------

(b) Each Adjusted Libor Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Reserve Adjusted Libor determined for each Interest Period thereof
in accordance with the terms hereof plus the Applicable Margin.

(c) Upon the occurrence and during the continuance of an Event of Default
(excluding any defaulted payment which is addressed in clause (d) below), the
outstanding principal amount of the Loans, shall, at the option of the Required
Lenders, bear interest payable on demand at a rate of interest 2% per annum in
excess of the interest rate otherwise then in effect or, if no rate is in
effect, 2% per annum in excess of the Alternate Base Rate.

(d) If the Company shall default in the payment of the principal of, or interest
on, any portion of any Loan or any other amount becoming due hereunder,
including, without limitation, reimbursement of drawings under Letters of
Credit, whether with respect to interest, fees, expenses or otherwise, the
Company shall on demand from time to time pay additional interest on such
defaulted amount accruing from the date of such default (without reference to
any period of grace) up to and including the date of actual payment (after as
well as before judgment) calculated as follows: the amount of such past due
payment of principal, interest, fees or expenses times (a) 2% per annum in
excess of the rate otherwise in effect or, if no rate is in effect, 2% per annum
in excess of the Alternate Base Rate times (b) the number of days that such
payment is past due, determined on a year of 360 days.

(e) The Company may elect from time to time to convert outstanding Loans from
Adjusted Libor Loans to Alternate Base Rate Loans by giving the Administrative
Agent at least three Business Day’s prior irrevocable written notice of such
election, provided that any such conversion of Adjusted Libor Loans shall only
be made on the last day of an Interest Period with respect thereto or upon the
date of payment in full of any amounts owing pursuant to Section 3.08 as a
result of such conversion. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender thereof. The Company may elect from time to
time to convert outstanding Loans from Alternate Base Rate Loans to Adjusted
Libor Loans by giving the Administrative Agent irrevocable written notice of
such election not later than 1:00 p.m. New York, New York time, three Business
Days prior to the date of the proposed conversion. Upon receipt of such notice
the Administrative Agent shall promptly notify each Lender thereof. All or any
part of outstanding Alternate Base Rate Loans may be converted as provided
herein, provided that each conversion shall be in the principal amount of
$500,000 or whole multiples of $100,000 in excess thereof, and further provided
that no Default or Event of Default shall have occurred and be continuing. Any
conversion to or from Adjusted Libor Loans hereunder shall be in such amounts
and be made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of all Adjusted Libor Loans having the same Interest
Period shall not be less than $500,000. This Section shall not apply to
Swingline Loans, which may not be converted or continued.

(f) Any Adjusted Libor Loan in a minimum principal amount of $500,000 may be
continued as such upon the expiration of an Interest Period with respect thereto
by compliance by the Company with the notice provisions contained in the
definition of Interest Period; provided, that, if the Administrative Agent (at
the request of the Required Lenders) so notifies the Company, no Adjusted Libor
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, but shall be automatically converted to an Alternate Base
Rate Loan on the last day of the Interest Period in effect when the
Administrative Agent is notified, or otherwise has actual knowledge, of such
Default or Event of Default.

 

29



--------------------------------------------------------------------------------

(g) If the Company shall fail to select the duration of any Interest Period for
any Adjusted Libor Loan in accordance with the definition of “Interest Period”
set forth in Section 1.01, the Company shall be deemed to have selected an
Interest Period of one month.

(h) No Loan may be funded as an Adjusted Libor Loan or converted to or continued
as an Adjusted Libor Loan with an Interest Period that extends beyond the
Revolving Credit Commitment Termination Date, with respect to the Revolving
Credit Loans, or the Term Loan Maturity Date, with respect to the Term Loan.

(i) Interest on each Loan shall be payable in arrears on each Interest Payment
Date and shall be calculated on the basis year of 360 days (except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year)) and shall be payable for the actual days
elapsed. Any rate of interest on the Loans or other Obligations which is
computed on the basis of the Alternate Base Rate shall change when and as the
Alternate Base Rate changes in accordance with the definition thereof. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall, absent demonstrable error, be conclusive and binding for all purposes.

(j) Anything in this Agreement or in any Note to the contrary notwithstanding,
the obligation of the Company to make payments of interest shall be subject to
the limitation that payments of interest shall not be required to be paid to a
Lender to the extent that the charging or receipt thereof would not be
permissible under the law or laws applicable to such Lender limiting the rates
of interest that may be charged or collected by such Lender. In each such event
payments of interest required to be paid to such Lender shall be calculated at
the highest rate permitted by applicable law until such time as the rates of
interest required hereunder may lawfully be charged and collected by such
Lender. If the provisions of this Agreement or any Note would at any time
otherwise require payment by the Company to any Lender of any amount of interest
in excess of the maximum amount then permitted by applicable law, the interest
payments to such Lender shall be reduced to the extent necessary so that such
Lender shall not receive interest in excess of such maximum amount.

SECTION 3.02 Use of Proceeds. The proceeds of the Revolving Credit Loans shall
be solely used to (a) finance the working capital needs and general corporate
purposes of the Company in the ordinary course of business and (b) to finance
the cost of Permitted Acquisitions not to exceed $10,000,000. The Term Loan
shall be used by the Company to repay the Existing Term Loans in full (including
any accrued and unpaid interest and fees thereon) and to fund the purchase price
in connection with the Avid Acquisition. The Swingline Loans shall be used by
the Company for general working capital and other corporate purposes. Commercial
Letters of Credit shall be issued by the Issuing Lender hereunder for the
account of the Company and shall be issued for the purpose of providing the
primary payment mechanism in connection with the purchase of any materials,
goods or services by the Company in the ordinary course of its business. Standby
Letters of Credit shall be issued by the Issuing Lender for the account of the
Company and shall be issued for purposes in connection with, and in the ordinary
course of, the business of the Company consistent with historical purposes of
standby letters of credit issued for the account of the Company prior to the
date hereof.

SECTION 3.03 Prepayments.

(a) The Company may, at any time and from time to time, prepay the then
outstanding Loans, in whole or in part, without premium or penalty, except as
provided in Section 3.08 hereof, upon written notice to the Administrative Agent
(and, in the case of prepayment of a Swingline

 

30



--------------------------------------------------------------------------------

Loan, the Swingline Lender) (or telephonic notice promptly confirmed in writing)
not later than 11:00 a.m. New York, New York time, three Business Days before
the date of prepayment with respect to prepayments of Adjusted Libor Loans, or
11:00 a.m. New York, New York time one Business Day before the date of
prepayment with respect to Alternate Base Rate Loans (including a Swingline
Loan). Each notice shall be irrevocable and shall specify the date and amount of
repayment and whether such repayment is of the Revolving Credit Loans or the
Term Loan and whether such repayment is of Adjusted Libor Loans or Alternate
Base Rate Loans or a combination thereof, and if a combination thereof, the
amount of repayment allocable to each; provided that, a notice of optional
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the incurrence of
other Indebtedness or any other event, in which case such notice of prepayment
may be revoked by the Company (by notice to the Administrative Agent on or prior
to the specified date) if such condition is not satisfied. Upon receipt of such
notice, the Administrative Agent shall promptly notify each Lender thereof. If
such notice is given and not revoked, the Company shall make such prepayment,
and the payment amount specified in such notice shall be due and payable, on the
date specified therein. Each partial prepayment pursuant to this Section 3.03 of
(x) Alternate Base Rate Loans shall be in a principal amount of $100,000 or
whole multiples of $100,000 in excess thereof and (y) of Adjusted LIBOR Loans
shall be in a principal amount of $500,000 or whole multiples of $500,000 in
excess thereof.

(b) Each prepayment of principal of a Loan pursuant to this Section 3.03 shall
be accompanied by accrued interest to the date prepaid on the amount prepaid and
all amounts, if any, due pursuant to Section 3.08 hereof. Prepayments shall be
applied first to prepay the outstanding principal balance of the Term Loan (pro
rata among the remaining scheduled principal installments) and then to reduce
the outstanding principal balance of the Revolving Credit Loans. Prepayments of
the Term Loan may not be reborrowed. Partial prepayments of any Loan shall be
applied first to outstanding Alternate Base Rate Loans and then to Adjusted
Libor Loans having the shortest remaining Interest Periods. Prepayments of
Adjusted Libor Loans shall be accompanied by the amounts, if any, due pursuant
to Section 3.08.

SECTION 3.04 Fees.

(a) The Company agrees to pay to the Administrative Agent for the account of,
and pro rata distribution to, each Lender a commitment fee on the average daily
unused portion of such Lender’s Revolving Credit Commitment(calculated without
giving effect to any Swingline Exposure) from the Closing Date until the
Revolving Credit Commitment Termination Date at a rate per annum equal to the
Unused Fee Rate, based upon a year of 360 days, payable quarterly, in arrears,
on the last day of each December, March, June, and September of each year,
commencing September 30, 2010, on the Revolving Credit Commitment Termination
Date, and on each date the Revolving Credit Commitment is permanently reduced in
whole or in part; provided that, if such Lender continues to have any Revolving
Credit Exposure after its Revolving Credit Commitment terminates, then such
commitment fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Credit Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Margin used to determine the
interest rate applicable to Adjusted Libor Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding

 

31



--------------------------------------------------------------------------------

the later of the date on which such Lender’s Revolving Credit Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Lender a fronting fee equal to one-quarter of one percent
(.25%) of the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Company agrees to pay to the Issuing Lender, on demand, in addition to
the amounts set forth in clause (b) all standard fees and commissions charged by
the Issuing Lender with respect to the issuance and maintenance of letters of
credit, (including, without limitation, amendments to letters of credit) which
fees and commissions are provided for in schedules available from the Issuing
Lender, and which fees and commissions may change from time to time without
notice to the Company.

(d) The Company agrees to pay the Administrative Agent for the Administrative
Agent’s own account, such agency, syndication and other fees as separately
agreed between the Administrative Agent and the Company.

SECTION 3.05 Inability to Determine Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company absent manifest error) that, by reason
of circumstances affecting the London interbank market, adequate and reasonable
means do not exist for ascertaining the Reserve Adjusted Libor applicable
pursuant to Section 3.01(b) for any requested Interest Period with respect to
(a) the making of an Adjusted Libor Loan, (b) an Adjusted Libor Loan that will
result from the requested conversion of an Alternate Base Rate Loan into an
Adjusted Libor Loan, or (c) the continuation of an Adjusted Libor Loan beyond
the expiration of the then current Interest Period with respect thereto, the
Administrative Agent shall forthwith give notice by telephone of such
determination, promptly confirmed in writing, to the Company of such
determination. Until the Administrative Agent notifies the Company that the
circumstances giving rise to the suspension described herein no longer exist
(which notification will be provided as promptly as practicable after such
circumstances no longer exist), the Company shall not have the right to request
or continue an Adjusted Libor Loan or to convert an Alternate Base Rate Loan to
an Adjusted Libor Loan.

SECTION 3.06 Illegality. Notwithstanding any other provisions herein, if any
introduction of or change, on or after the date hereof, in any law, regulation,
treaty or directive or in the interpretation or application thereof shall make
it unlawful for any Lender to make or maintain Adjusted Libor Loans as
contemplated by this Agreement, such Lender shall forthwith give notice by
telephone of such circumstances, promptly confirmed in writing, to the
Administrative Agent, which notice the Administrative Agent shall promptly
transmit to the Company and the other Lenders and (a) the commitment of such
Lender to make and to allow conversion to or continuations of Adjusted Libor
Loans

 

32



--------------------------------------------------------------------------------

shall forthwith be cancelled for the duration of such illegality and (b) the
Loans then outstanding as Adjusted Libor Loans, if any, shall be converted
automatically to Alternate Base Rate Loans on the next succeeding last day of
each Interest Period applicable to such Adjusted Libor Loans or, within such
earlier period as may be required by law. The Company shall pay to such Lender,
upon demand, any additional amounts required to be paid pursuant to Section 3.08
hereof.

SECTION 3.07 Increased Costs. (a) In the event that any introduction of or
change, on or after the date hereof, in any applicable law, regulation, treaty,
order, directive or in the interpretation or application thereof (including,
without limitation, any request, guideline or policy, whether or not having the
force of law, of or from any central bank or other governmental authority,
agency or instrumentality and including, without limitation, Regulation D), by
any authority charged with the administration or interpretation thereof shall
occur, which:

(i) shall subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Note, any Letter of Credit or any
Loan, or change the basis of taxation of payments to such Lender or the Issuing
Lender of principal, interest, fees or any other amount payable hereunder
(except for Taxes covered by Section 3.09 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender or the Issuing Lender);
or

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement (whether or not having the force of law)
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of any Lender or the Issuing Lender; or

(iii) shall impose on any Lender or the Issuing Lender any other condition, or
change therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining or participating in advances or extensions of
credit hereunder or to increase the cost to such Lender or the Issuing Lender of
participating in, issuing or maintaining any Letter of Creditor or to reduce any
amount receivable hereunder, in each case by an amount which such Lender
reasonably deems material, then, in any such case, following the delivery of the
certificate contemplated by clause (c) of this Section, the Company shall pay
such Lender or the Issuing Lender, such additional amount or amounts as such
Lender or the Issuing Lender shall have determined will compensate such Lender
or the Issuing Lender for such increased costs or reduction. It is understood
and agreed that, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith are deemed to have gone into effect and
adopted thirty (30) days after the date of this Agreement.

(b) If any Lender or the Issuing Lender shall have determined that the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or the
Issuing Lender (or any lending office of any Lender or the Issuing Lender) or
any Lender’s or the Issuing Lender’s holding company, with any request or
directive regarding capital adequacy (whether or not having the force of the
law) of any such authority, central bank or comparable agency, has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company as a consequence of its obligations hereunder to a level below
that which such Lender or the Issuing Lender could have achieved but for such
adoption,

 

33



--------------------------------------------------------------------------------

change or compliance (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy) by an amount reasonably deemed
by such Lender or the Issuing Lender to be material, then from time to time
following the delivery of the certificate contemplated by clause (c) of this
Section, the Company shall pay to such Lender, the additional amount or amounts
as such Lender or the Issuing Lender shall have determined will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender holding
company for such reduction. Such Lender’s or the Issuing Lender’s determination
of such amounts shall be conclusive and binding on the Company absent manifest
error.

(c) A certificate of (a) the applicable Lender or the Issuing Lender setting
forth the amount or amounts payable pursuant to Sections 3.07(a) and 3.07(b)
above and setting forth in reasonable detail the manner in which such amount or
amounts was determined shall be conclusive absent manifest error. The Company
shall pay any Lender or the Issuing Lender, as the case may be, the amount shown
as due on any such certificate within ten days after receipt thereof.

(d) In the event any Lender or the Issuing Lender shall be entitled to
compensation pursuant to Section 3.07(a) or Section 3.07(b), it shall notify the
Administrative Agent and Company of the event by reason of which it has become
so entitled; provided, however, no failure on the part of any Lender or the
Issuing Lender to demand compensation under clause (a) or clause (b) above on
one occasion shall constitute a waiver of its right to demand compensation on
any other occasion; provided that the Company shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Company of
the adoption, change or compliance giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s, as the case may be,
intention to claim compensation therefor; provided further that, if the event
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 3.08 Indemnity. The Company agrees to indemnify each Lender and to hold
each Lender harmless from any loss, cost or expense which such Lender may
sustain or incur, including, without limitation, interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain Adjusted
Libor Loans hereunder, as a consequence of (a) default by the Company in payment
of the principal amount of or interest on any Adjusted Libor Loan, (b) default
by the Company to accept or make a borrowing of an Adjusted Libor Loan or a
conversion into or continuation of an Adjusted Libor Loan after the Company have
requested such borrowing, conversion or continuation, (c) default by the Company
in making any prepayment of any Adjusted Libor Loan after the Company gives
notice in accordance with Section 3.03 of this Agreement and/or (d) the making
of any payment or prepayment (whether mandatory or optional) of an Adjusted
Libor Loan or the making of any conversion of an Adjusted Libor Loan to an
Alternate Base Rate Loan on a day which is not the last day of the applicable
Interest Period with respect thereto. A certificate of a Lender setting forth
such amounts and the basis therefore and setting forth in reasonable detail the
manner in which such amount or amounts was determined shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any certificate within ten days after
receipt thereof. This Section 3.08 shall survive termination of this Agreement
and payment of the Secured Obligations.

 

34



--------------------------------------------------------------------------------

SECTION 3.09 Taxes.

(a) All payments made by the Company under this Agreement shall be made free and
clear of, and without reduction for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding (i) income or franchise taxes imposed on the
Administrative Agent, or a Lender or the Issuing Lender by (A) the United States
of America or any political subdivision or taxing authority thereof or therein,
(B) the jurisdiction under the laws of which the Administrative Agent, or such
Lender or the Issuing Lender is organized or in which it has its principal
office or is managed and controlled or any political subdivision or taxing
authority thereof or therein, or (C) any jurisdiction in which such Lender’s or
the Issuing Lender’s lending office is located or any political subdivision or
taxing authority thereof or therein (ii) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Company is located, (iii) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 3.09(b), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company with
respect to such withholding tax pursuant to this Section 3.09, and (iv) any
withholding taxes that are imposed by FATCA (collectively, clauses (i), (ii),
(iii) and (iv) referred to herein as “Excluded Taxes” and such taxes other than
Excluded Taxes referred to herein as “Taxes”). If any Taxes are required to be
withheld from any amounts payable to the Administrative Agent, or any Lender or
the Issuing Lender hereunder, or under the Notes, the amount so payable to the
Administrative Agent, such Lender or the Issuing Lender shall be increased to
the extent necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.09) the
Administrative Agent, such Lender or the Issuing Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholdings been made. Whenever any Taxes are payable by the Company, the
Company shall promptly send to the Administrative Agent for its own account or
for the account of such Lender or the Issuing Lender, as the case may be, a
certified copy of an original official receipt showing payment thereof, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Company fails to pay
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Company shall indemnify the Administrative Agent, the Lenders and
the Issuing Lender for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, any Lender or the Issuing Lender as
a result of any such failure together with any expenses payable by the
Administrative Agent, any Lender or the Issuing Lender in connection therewith.

(b) On or prior to the date the Foreign Lender becomes a Lender under this
Agreement, each Foreign Lender will deliver to the Administrative Agent (i) two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI or successor applicable form, as the case may be, certifying in each case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, (ii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate to the effect that
such Foreign Lender is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or (z) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN, or (iii) any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Company to determine the withholding or deduction

 

35



--------------------------------------------------------------------------------

required to be made. Each Lender which delivers to the Company and the
Administrative Agent a Form W-8BEN or W-8ECI pursuant to the preceding sentence
further undertakes to deliver to Administrative Agent, to the extent legally
permitted to do so, two further copies of the said statement and Form W-8BEN or
W-8ECI, or successor applicable forms, or other manner of certification, as the
case may be, on or before the date that any such letter or form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent letter and form previously delivered by it to the Administrative
Agent, and such extensions or renewals thereof as may reasonably be requested by
the Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Lender is entitled to receive payments under this Agreement without
deduction or at a reduced rate of withholding of United States federal
withholding taxes. In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

SECTION 3.10 Pro Rata Treatment and Payments.

(a) Each borrowing by the Company from the Lenders, each conversion of a Loan
pursuant to Section 3.01(e) or continuation of a Loan pursuant to
Section 3.01(f), each payment by the Company on account of any fee (other than
with respect to fees for the account of the Administrative Agent and the Issuing
Lender described in Section 3.04, reimbursements by the Company to the Issuing
Lender with respect to drawings under Letters of Credit pursuant to Section 2.06
and payments to the Swingline Lender of Swingline Loans) and any reduction of
the Revolving Credit Commitments or the Term Loan Commitments of the Lenders
hereunder shall be made pro rata according to the respective Commitment
Proportions of the Lenders. Each payment (including each prepayment) by the
Company on account of principal of and interest on each Loan shall be made pro
rata according to the respective outstanding principal amounts of such Loans
held by each Lender. All payments (including prepayments) to be made by the
Company on account of principal, interest, fees and reimbursement obligations
shall be made without set-off or counterclaim and shall be made to the
Administrative Agent, for the account of the Lenders (except as specified in
Sections 2.06(e) and Section 3.04) at the Payment Office of the Administrative
Agent in Dollars in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds by
wire transfer of each Lender’s portion of such payment to such Lender for the
account of its lending office. The Administrative Agent may, in its sole
discretion, directly charge principal and interest payments due in respect of
the Loans to the Company’s accounts at the Payment Office or other office of the
Administrative Agent. The Issuing Lender may, in its sole discretion, directly
charge reimbursement obligations with respect to Letters of Credit to the
Company’s accounts at any office of the Issuing Lender. Except as otherwise
provided in the definition of “Interest Period”, if any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 3.11(b) or 9.05, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its reasonable judgment.

 

36



--------------------------------------------------------------------------------

SECTION 3.11 Funding and Disbursements of Loans.

(a) Each Lender shall make each Loan to be made by it hereunder available to the
Administrative Agent at the Payment Office for the account of such office and
the Administrative Agent by 1:00 p.m. New York, New York time on the Borrowing
Date in Dollars in immediately available funds in an amount equal to such
Lender’s Commitment Proportion of the borrowing on such Borrowing Date, provided
that Swingline Loans shall be made as provided in Section 2.05. Unless any
applicable condition specified in Article V has not been satisfied, the amount
so received by the Administrative Agent will be made available to the Company
(i) at the Payment Office by crediting the account of the Company, or (ii) by
wire transfer to such other account specified in writing in advance by the
Company, in each case, with such amount and in like funds as received by the
Administrative Agent; provided, however, that if the proceeds of any Loan or any
portion thereof are to be used to prepay outstanding Loans, then the
Administrative Agent shall apply such proceeds for such purpose to extent
necessary and credit the balance, if any, to the Company’s account; provided
further that Revolving Credit Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Lender.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a proposed Borrowing Date that such Lender will not make the
amount which would constitute its Commitment Proportion of the borrowing on such
Borrowing Date available to the Administrative Agent, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such Borrowing Date, and the Administrative Agent may, in reliance upon
such assumption, make available to the Company a corresponding amount. If such
amount is not made available to the Administrative Agent until a date after such
Borrowing Date, such Lender shall pay to the Administrative Agent on demand
interest on such Lender’s Commitment Proportion of such borrowing at a rate
equal to the greater of (i) the daily average Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation during such period, from and including
such Borrowing Date to the date on which such Lender’s Commitment Proportion of
such borrowing shall have become immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts due pursuant to this Section 3.11(b) shall be conclusive
absent manifest error. Nothing herein shall be deemed to relieve any Lender from
its obligations to fulfill its commitment hereunder or to prejudice any right
which the Company may have against any Lender as a result of any default by such
Lender hereunder.

SECTION 3.12 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 3.07, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.09, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.07 or 3.09, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable, documented,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

37



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 3.07, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.09, or if any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate (and, subject to the last two sentences of
this Section, such Lender agrees to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 10.05), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent (and if a Revolving Credit
Commitment is being assigned, the Issuing Lender), which consent or consents, as
applicable, shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 3.07
or payments required to be made pursuant to Section 3.09, such assignment will
result in a reduction in such compensation or payments. A Lender (other than a
Defaulting Lender) shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Nothing in this Section shall be deemed to
prejudice any right that the Company or any Lender that is not a Defaulting
Lender may have against any Lender that is a Defaulting Lender.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Issuing Lender and each Lender
to enter into this Agreement and to make the financial accommodations herein
provided for, the Company represents and warrants to the Administrative Agent,
the Issuing Lender and each Lender that:

SECTION 4.01 Organization Powers. The Company (a) is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware,
(b) has the corporate power and authority to own its properties and to carry on
its business as now being conducted, (c) is duly qualified to do business in
every jurisdiction wherein the conduct of its business or the ownership of its
properties are such as to require such qualification except those jurisdictions
in which the failure to be so qualified could not reasonably be expected to have
a Material Adverse Effect, and (d) has the corporate power to execute, deliver
and perform each of the Loan Documents to which it is a party, including,
without limitation, the power to obtain extensions of credit hereunder and to
execute and deliver the Notes. Each Guarantor is or will be, as applicable, a
corporation, limited liability company or limited partnership (as indicated on
Schedule I hereto) duly organized or formed, as applicable, validly existing and
in good standing under the laws of the state of its incorporation or formation,
(b) has the power and authority to own or lease its properties and to carry on
its business as now being conducted, (c) is duly qualified to do business in
every jurisdiction wherein the conduct of its business or the ownership of its
properties are such as to require such qualification, except those jurisdictions
in which the failure to be so qualified could not reasonably be expected to have
a Material Adverse Effect, and (d) has the power to execute, deliver and perform
each of the Loan Documents to which it is a party.

 

38



--------------------------------------------------------------------------------

SECTION 4.02 Authorization of Borrowing, Enforceable Obligations. The execution,
delivery and performance by the Company of this Agreement, and the other Loan
Documents to which it is a party, the borrowings hereunder, and the execution
and delivery by each of the Guarantors of the Loan Documents to which such
Guarantor is a party, (a) have been duly authorized by all requisite corporate
action (including any necessary partner, member or shareholder action), (b) will
not violate or require any consent under (i) any provision of law applicable to
the Company or any Guarantor, any rule or regulation of any Governmental
Authority, or the certificate of incorporation or by-laws of the Company or the
certificate of incorporation, by-laws, or other organizational documents, as
applicable, of any Guarantor or (ii) any order of any court or other
Governmental Authority binding on the Company or any Guarantor or any indenture,
material agreement or other material instrument to which the Company or any
Guarantor is a party, or by which the Company or any Guarantor or any of their
respective properties are bound, and (c) will not be in conflict with, result in
a breach of or constitute (with due notice and/or lapse of time) a default
under, any such indenture, agreement or other instrument, or result in the
creation or imposition of any Lien, of any nature whatsoever upon any of the
property or assets of the Company or any Guarantor other than as contemplated by
this Agreement or the other Loan Documents. Each of this Agreement and the other
Loan Documents to which the Company or any Guarantor is a party constitutes a
legal, valid and binding obligation of the Company and/or such Guarantors, as
the case may be, and is enforceable against the Company and/or such Guarantors,
as the case may be, in accordance with its terms except to the extent that
enforcement may be limited by applicable bankruptcy, reorganization, moratorium,
insolvency and similar laws affecting creditors’ rights generally or by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.

SECTION 4.03 Financial Condition.

(a) The Company has heretofore furnished to the Agent and each Lender (i) the
audited balance sheet of the Company and the related audited statements of
income, retained earnings and cash flow of the Company audited by Grant Thornton
LLP, independent certified public accountants, for the fiscal year ended
March 31, 2010, and (ii) the management-prepared balance sheet of the Company
and the related statements of income, retained earnings and cash flow for the
three month period ended June 30, 2010. Such financial statements were prepared
in conformity with Generally Accepted Accounting Principles, applied on a
consistent basis, and fairly present the financial condition and results of
operations of the Company as of the date of such financial statements and for
the periods to which they relate, subject to normal year end adjustments and,
since March 31, 2010, no Material Adverse Effect has occurred. The Company shall
deliver to the Administrative Agent, with a copy for each Lender, a certificate
of the Financial Officer of the Company to that effect on the Closing Date.
Other than obligations and liabilities arising in the ordinary course of
business since March 31, 2010, there are no obligations or liabilities
contingent or otherwise, of the Company which are not reflected or disclosed on
such audited statements.

(b) The Company and its Subsidiaries on a Consolidated basis are Solvent and
immediately after giving effect to each respective Loan and each other extension
of credit contemplated by this Agreement and the execution of each Loan
Document, will be Solvent.

SECTION 4.04 Taxes. All assessed deficiencies resulting from Internal Revenue
Service examinations of the federal income tax returns of the Company and each
Guarantor have been discharged or reserved against in accordance with Generally
Accepted Accounting Principles. The Company and each Guarantor has filed or
caused to be filed all federal, state and local tax returns which are required
to be filed, and has paid or has caused to be paid all taxes as shown on said
returns or on any

 

39



--------------------------------------------------------------------------------

assessment received by them, to the extent that such taxes have become due,
except taxes which are being contested in good faith and which are reserved
against in accordance with Generally Accepted Accounting Principles.

SECTION 4.05 Title to Properties. The Company and each Guarantor has good title
to, or valid leasehold interests in, or easements or other limited property
interests in, all of its real properties and has good and marketable title to
its personal property reflected on the financial statements referred to in
Section 4.03 hereof, except for (i) such properties and assets as have been
disposed of since the date of such financial statements as no longer used or
useful in the conduct of their respective businesses, or in the ordinary course
of business, and (ii) defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. All such properties and assets are free
and clear of all Liens other than (i) Permitted Liens or (ii) Liens arising by
operation of law (which Liens, in the case of this clause (ii), do not
materially interfere with the ability of the relevant Person to carry on its
business as now conducted or to utilize the affected properties for their
intended purposes).

SECTION 4.06 Litigation. (a) There are no actions, suits or proceedings (whether
or not purportedly on behalf of the Company or any Guarantor) pending or, to the
knowledge of the Company, threatened or affecting against the Company or any
Guarantor at law or in equity or before or by any Governmental Authority, which
involve any of the transactions contemplated herein or which could reasonably be
expected to result in a Material Adverse Effect; and (b) neither the Company nor
any Guarantor is in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any Governmental Authority which could reasonably
be expected to result in a Material Adverse Effect.

SECTION 4.07 Agreements. Neither the Company nor any Guarantor is a party to any
agreement or instrument or, with respect to the Company, subject to any charter
or other corporate restriction or any judgment, order, writ, injunction, decree
or regulation which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Guarantor is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

SECTION 4.08 Compliance with ERISA. Except as could not be reasonably likely to
result in a Material Adverse Effect, either singly or in the aggregate, (a) each
Plan is in compliance with ERISA; (b) no Plan is insolvent or in reorganization;
(c) no Plan or Plans have an Unfunded Current Liability; (d) no Plan has an
accumulated or waived funding deficiency; (e) no Reportable Event has occurred
with respect to any Plan; (f) neither the Company, any Guarantor, nor any ERISA
Affiliate has incurred any liability to or on account of a Plan pursuant to
Section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA, or reasonably expects to
incur any liability under any of the foregoing sections, on account of the prior
termination of participation in or contributions to any such Plan; (g) no
proceedings have been instituted to terminate any Plan; (h) to the Company’s
knowledge, no condition exists which could reasonably be expected to present a
risk to the Company, any Guarantor or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; (i) no lien imposed under the Code or ERISA on the assets of
the Company, any Guarantor or any of its ERISA Affiliates exists or is likely to
arise on account of any Plan; and (j) the Company and each Guarantor may
terminate contributions to any other employee benefit plans maintained by it
without incurring any material liability to any Person interested therein.

 

40



--------------------------------------------------------------------------------

SECTION 4.09 Federal Reserve Regulations; Use of Proceeds.

(a) Neither the Company nor any Guarantor is engaged principally in, nor has as
one of its important activities, the business of extending credit for the
purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as amended from time to time).

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or to carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock, or to refund indebtedness originally
incurred for such purposes, or (ii) for any purpose which violates or is
inconsistent with the provisions of Regulation T, U, or X of the Board of
Governors of the Federal Reserve System.

(c) The proceeds of each Loan shall be used solely for the purposes permitted
under Section 3.02.

SECTION 4.10 Approvals. No registration with or consent or approval of, or other
action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by the
Company or any Guarantor, or with the execution and delivery of other Loan
Documents to which it is a party or with respect to the Company, the borrowings
hereunder, except (i) such as have been obtained or made and are in full force
and effect and (ii) for filings necessary to perfect Liens created pursuant to
the Loan Documents.

SECTION 4.11 Subsidiaries. Attached hereto as Schedule I is a correct and
complete list of all Subsidiaries of the Company, as of the date hereof, showing
as to each Subsidiary, its name, the jurisdiction of its incorporation, its
shareholders or other owners of an interest in each Subsidiary and the ownership
of each such entity (including the percentage of the ownership interest held by
each such entity). The shareholders of the Company and their respective
percentage ownership in the Company are identified on Schedule I.

SECTION 4.12 Hazardous Materials. Except as set forth on Schedule 4.12 hereof,
or as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, the Company and each Guarantor is in
compliance with all applicable Environmental Laws, neither the Company nor any
Guarantor has used Hazardous Materials on, from, or affecting any property now
owned or occupied or previously owned or occupied by the Company or any
Guarantor in any manner which violates any applicable Environmental Law, and to
the knowledge of the Company, no prior owner of any such property or any tenant,
subtenant, prior tenant or prior subtenant have used Hazardous Materials on,
from, or affecting such property in violation of any applicable Environmental
Law.

SECTION 4.13 Investment Company Act. Neither the Company nor any Guarantor is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.14 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 4.15 Material Contracts. All Material Contracts are disclosed on
Schedule V hereto. Each such Material Contract is in full force and effect and
is binding upon and enforceable against the Company and, to the Company’s
knowledge, all other parties thereto in accordance with its terms, and there
exists no default under any Material Contract by the Company or by any other
party thereto which has not been fully cured or waived.

 

41



--------------------------------------------------------------------------------

SECTION 4.16 Permits and Licenses. The Company and each Guarantor has all
permits, licenses, certifications, authorizations and approvals required for it
lawfully to own and operate their respective businesses except those the failure
of which to have could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 4.17 Compliance with Law. The Company and each Guarantor is in
compliance, with all laws, rules, regulations, orders and decrees which are
applicable to the Company or such Guarantor, or to any of their respective
properties, which the failure to comply with could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 4.18 Security Documents. Each Security Document executed by the Company
or a Guarantor shall constitute a valid and continuing lien on and security
interest in the collateral referred to in such Security Document in favor of the
Administrative Agent for the ratable benefit of the Secured Parties to the
extent required pursuant to the Security Documents, prior to all other Liens,
claims and right of all other Persons, other than Permitted Liens, and shall be
enforceable as such against all other Persons.

SECTION 4.19 Disclosure. Neither this Agreement, any other Loan Document, nor
any other document, certificate or written statement (other than any financial
projections, forecasts or estimates) furnished to the Lenders by or on behalf of
the Company or any Guarantor for use in connection with the transactions
contemplated by this Agreement, taken as a whole, contains any untrue statement
of material fact or omits to state a material fact necessary in order to make
the statements contained therein not materially misleading at such time in light
of the circumstances in which they were made. Any financial projections,
forecasts or estimates furnished to the Lenders by or on behalf of the Company
or any Guarantor are based upon reasonable estimates and assumptions in light of
the circumstances under which they were made, have been prepared in good faith
on the basis of the assumptions stated therein and reflect the reasonable
estimates of the Company of the results of operations and other information
projected therein. Without limiting the foregoing representation and warranty,
any forward looking statements contained in such financial projections,
forecasts or estimates are inherently subject to risks and uncertainties, many
of which cannot be predicted with accuracy, and some of which cannot be
anticipated. Accordingly, future events and actual results, financial or
otherwise, could differ materially from those set forth in such financial
projections, forecasts or estimates or contemplated by the forward looking
statements contained therein.

SECTION 4.20 Avid Acquisition. Immediately following the consummation of the
Avid Acquisition and the transactions contemplated by this Agreement (including,
without limitation, the funding of the initial Revolving Credit Loans), (a) the
fair value of the assets of the Company will exceed its Indebtedness (including
Subordinated Indebtedness), (b) the present fair saleable value of the property
and assets of the Company will be greater than the amount required to pay the
probable liabilities of its Indebtedness (including Subordinated Indebtedness),
(c) the Company will be able to pay its Indebtedness (including Subordinated
Indebtedness), as such Indebtedness shall mature, and (d) the Company will not
have unreasonably small capital in order to conduct the business in which it is
engaged.

SECTION 4.21 Avid Acquisition Documents. The Company has heretofore delivered to
the Administrative Agent a true, correct and complete copy of the Avid
Acquisition Documents. The Avid Acquisition Documents set forth the entire
agreement of the parties thereto with

 

42



--------------------------------------------------------------------------------

respect to the subject matter thereof. All consents or approvals, authorizations
or declarations of any Governmental Authority which are required in connection
with the Avid Acquisition have been obtained and are in full force and effect,
or if not required to be obtained prior to the consummation of the Avid
Acquisition, are reasonably expected to be obtainable by the Company in due
course at the time required to be obtained. By virtue of the consummation of the
Avid Acquisition, the Company has acquired, and now has valid, legal and
marketable title to, all of the equity interests in Avid Medical free and clear
of any Lien, except for Permitted Liens. The representations and warranties of
the Company in Article V of the Avid Merger Agreement are true and correct in
all material respects and are hereby deemed remade and restated in favor of the
Lenders.

ARTICLE V

CONDITIONS OF LENDING

SECTION 5.01 Conditions to Initial Extension of Credit. The obligation of each
Lender to make Loans and of the Issuing Lender to issue Letters of Credit
hereunder, including the initial Loans, is subject to the following conditions
precedent:

(a) Notes. On or prior to the Closing Date, the Administrative Agent shall have
received a Revolving Credit Note and a Term Note for the account of each Lender
and the Swingline Note for the account of the Swingline Lender.

(b) Guaranties. On or prior to the Closing Date, the Administrative Agent shall
have received a counterpart of the Guaranty duly executed by each Guarantor, if
any.

(c) Security Documents; Financing Statements. On or prior to the Closing Date,
the Administrative Agent shall have received counterparts of each of the
Security Documents, each duly executed by the Company and/or the Guarantors, as
applicable, with duly executed financing statements on form UCC-1 describing the
collateral covered by the Security Documents.

(d) Opinion of Counsel. On or prior to the Closing Date, the Administrative
Agent shall have received a written opinion of counsel for the Company and the
Guarantors dated the Closing Date and addressed to the Administrative Agent and
each Lender, substantially in the form of Exhibit F attached hereto.

(e) Supporting Documents. On or prior to the Closing Date, the Administrative
Agent shall have received, (i) a certificate of good standing for the Company
and each Guarantor from the secretary of state of the state of its
organizational jurisdiction dated as of a recent date; (ii) certified copies of
the charter documents of the Company and each Guarantor; (iii) a certificate of
an authorized officer or member of the Company and each Guarantor dated the
Closing Date and certifying: (x) that the charter documents of Person have not
been amended since the date of their certification (or if there has been any
such amendment, attaching a certified copy thereof); (y) that attached thereto
is a true and complete copy of resolutions adopted by the board of directors or
members, as applicable, of such Person authorizing the execution, delivery and
performance of each Loan Document to which it is a party; and (z) the incumbency
and specimen signature of each officer or member of such Person executing each
Loan Document to which it is a party and any certificates or instruments
furnished pursuant hereto or thereto, and a certification by another officer or
member of such Person as to the incumbency and signature of the Person executing
such certificate; and (iv) such other customary documents as the Administrative
Agent may have reasonably requested within a reasonable period prior to the
Closing Date.

 

43



--------------------------------------------------------------------------------

(f) Officer’s Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate dated the Closing Date, executed by an Executive
Officer confirming compliance with the conditions set forth in clauses (a) and
(b) of Section 5.02.

(g) Insurance. On or prior to the Closing Date, the Administrative Agent shall
have received a certificate or certificates of insurance from an independent
insurance broker or brokers confirming the insurance required to be maintained
pursuant to Section 6.01 hereof, and evidence that the Administrative Agent (for
the benefit of itself and the other Lenders) has been named loss payee and
additional insured, as applicable, with respect to each policy of such
insurance.

(h) Assets Free from Liens. Prior to the Closing Date, the Administrative Agent
shall have received UCC-1 financing statement, tax and judgment lien searches
evidencing that the Company’s and each Guarantor’s accounts receivable,
inventory, equipment and all other assets of the Company and each Guarantor are
free and clear of all Liens except Permitted Liens or Liens discharged on or
prior to the Closing Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.

(i) Fees and Expenses. On or prior to the Closing Date, the Administrative Agent
shall have received the fees payable on the Closing Date pursuant to
Section 3.04(d) and reimbursement of expenses in accordance with
Section 10.03(b).

(j) No Litigation. There shall exist no action, suit, investigation, litigation
or proceeding affecting the Company or any Guarantor pending or, to the
knowledge of the Company, threatened before any court, governmental agency or
arbiter that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(k) Consents and Approvals. All governmental and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement or the other Loan Documents, shall have been obtained (without the
imposition of any conditions that are not reasonably acceptable to the Required
Lenders) and shall remain in effect.

(l) No Material Adverse Changes. Since March 31, 2010, there shall not have
occurred any material adverse change in the business, operations, properties or
condition (financial or otherwise) of the Company or any Guarantor.

(m) Material Contracts. The Administrative Agent shall have received a copy of
each Material Contract and shall be satisfied with the form and substance of
each thereof.

(n) [Intentionally Omitted].

(o) Employment Agreements. The Administrative Agent shall have received copies
of all material employment agreements and management consulting agreements to
which the Company or any Guarantor is a party.

(p) Lease Schedule. Prior to the Closing Date, the Administrative Agent shall
have received a schedule of all material lease agreements to which the Company
or any Guarantor is a party, which schedule shall include the identity of the
lessor, the lessee, the term of the lease, the annual lease expenditures, the
expiration of the lease and whether such lease is an operating lease or a
capital lease, and the Lender shall be reasonably satisfied with its review
thereof.

 

44



--------------------------------------------------------------------------------

(q) Avid Acquisition Documents. The Administrative Agent shall have received
(a) true, correct and complete copies of each Avid Acquisition Document,
including, without limitation the Avid Merger Agreement, the schedules and
exhibits thereto, and any guaranties or security agreements executed in
connection therewith, which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent and (b) a copy of a financial due
diligence report prepared by an advisory firm engaged by the Company with
respect to Avid Medical, dated as of a recent date, and the Administrative Agent
and its counsel shall be reasonably satisfied with all legal and business
aspects of the Avid Acquisition, including the structure, the liabilities to be
assumed by the Company in connection therewith, the costs of such transaction
and the valuation of the assets to be purchased thereunder.

(r) Consummation of Avid Acquisition. The Administrative Agent shall have
received, (a) a certificate of an Executive Officer of the Company certifying
that (i) the Avid Acquisition is being consummated substantially
contemporaneously with the making of the Loans on the Closing Date in
accordance, in all material respects, with the terms of the Avid Merger
Agreement and all applicable laws, (ii) all conditions precedent with respect to
the consummation of the Avid Acquisition set forth in the Avid Merger Agreement
have been satisfied or waived, (iii) no material condition precedent to the
consummation of the Avid Acquisition set forth in the Avid Merger Agreement has
been waived by any party thereto, (iv) to such Executive Officer’s actual
knowledge, none of the representations or warranties of Avid Medical contained
in the Avid Merger Agreement were false or misleading in any material respect
when made or when reaffirmed on the Closing Date, (b) evidence that the cash
purchase price paid by the Company pursuant to the Avid Acquisition shall not
exceed $62,500,000, and (c) evidence that the Company has approved the Avid
Acquisition, that the “Company Stockholder Approval” (as defined in the Avid
Merger Agreement) has been obtained and that the “Principal Stockholders” (as
defined in the Avid Merger Agreement) have consented to the Avid Acquisition.

SECTION 5.02 Conditions to All Extensions of Credit. The obligation of each
Lender to make each Loan hereunder and the obligation of the Issuing Lender to
issue, amend, renew or extend any Letter of Credit, including, without
limitation, the initial Loan, are subject to the conditions precedent set forth
in Section 5.01 and the following conditions precedent:

(a) Representations and Warranties. The representations and warranties by the
Company and each Guarantor, if any, pursuant to this Agreement and the Loan
Documents to which each is a party shall be true and correct in all material
respects on and as of the Borrowing Date or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, with the same
effect as though such representations and warranties had been made on and as of
the Borrowing Date (or if stated to have been made solely as of an earlier date,
were true and correct in all material respects as of such earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Borrowing Date or on the date of issuance, amendment, renewal
or extension of a Letter of Credit or will result after giving effect to the
Loan requested or the requested issuance, amendment, renewal or extension of a
Letter of Credit.

(c) Availability. After giving effect to any requested Revolving Credit Loan,
the Aggregate Outstandings shall not exceed the Total Revolving Credit
Commitment then in effect.

(d) Additional Documentation. With respect to the issuance, amendment, renewal
or extension of any Letter of Credit, the Administrative Agent shall have
received the documents and instruments requested by the Issuing Lender in
accordance with Section 2.06 hereof.

 

45



--------------------------------------------------------------------------------

Each borrowing hereunder shall constitute a representation and warranty of the
Company that the statements contained in clauses (a), (b), and (c) of
Section 5.02 are true and correct on and as of the Borrowing Date.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Company covenants and agrees with the Administrative Agent, the Issuing
Lender and the Lenders that so long as the Commitments remain in effect, any of
the principal of or interest on the Notes or any other Obligations (other than
Unliquidated Obligations) hereunder shall be unpaid, or any Letter of Credit
remains outstanding (unless cash collateralized or supported by a letter of
credit, in each case, on terms and conditions (and in the case of a letter of
credit, by an issuer) reasonably satisfactory to the Administrative Agent), it
will, and will cause each Guarantor to:

SECTION 6.01 Existence, Properties, Insurance. Do or cause to be done all things
reasonably necessary to preserve and keep in full force and effect its corporate
or limited liability existence as applicable, rights and franchises and comply
in all material respects with all laws applicable to it; at all times maintain,
preserve and protect all franchises and trade names that are material to the
conduct of its business (except as such would otherwise reasonably expire or be
abandoned or permitted to lapse in the ordinary course of business) and preserve
all of its property material to the normal conduct of its business, and keep the
same in good repair, working order and condition, except for ordinary wear and
tear and casualty and condemnation, and from time to time make, or cause to be
made, all needful and proper repairs, renewals and replacements thereto so that
the business carried on in connection therewith may be properly and
advantageously conducted in the ordinary course at all times; and at all times
maintain insurance covering its assets and its businesses with financially sound
and reputable insurance companies or associations in such amounts and against
such risks (including, without limitation, hazard, business interruption, public
liability and product liability) as are usually carried by companies engaged in
the same or similar business. Each such policy of insurance of the Company and
any Guarantor shall name the Administrative Agent as loss payee and additional
insured, as applicable, and shall provide for at least thirty (30) days’ prior
written notice to the Administrative Agent of any modification or cancellation
of such policies. The Company shall provide to the Administrative Agent promptly
upon receipt thereof evidence of the annual renewal of each such policy.

SECTION 6.02 Payment of Indebtedness and Taxes. (a) Pay all indebtedness and
obligations, now existing or hereafter arising, as and when due and payable, and
(b) pay and discharge or cause to be paid and discharged promptly all taxes,
assessments and government charges or levies imposed upon it or upon its income
and profits, or upon any of its property, real, personal or mixed, or upon any
part thereof, before the same shall become in default, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
become a lien or charge upon such properties or any part thereof; provided,
however, in the case of either clause (a) or (b) above, that neither the Company
nor any Guarantor shall be required to pay and discharge or cause to be paid and
discharged any such indebtedness, obligations, tax, assessment, charge, levy or
claim so long as (i) the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, or (ii) the
validity thereof shall be contested in good faith by appropriate proceedings,
and the Company or such Guarantor, as the case may be, shall have set aside on
its books adequate reserves determined in accordance with Generally Accepted
Accounting Principles with respect to any such indebtedness, obligation, tax,
assessment, charge, levy or claim so contested, and the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; further, provided that, subject to the foregoing proviso, the
Company and each Guarantor shall pay or cause to be paid all such taxes,
assessments, charges, levies or claims upon the commencement of proceedings to
foreclose any lien which has attached as security therefor.

 

46



--------------------------------------------------------------------------------

SECTION 6.03 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (for distribution to each Lender):

(a) within ninety (90) days of the end of each fiscal year of the Company, or
such earlier date on which the following is required to be filed with the
Securities and Exchange Commission, a copy of the audited Consolidated balance
sheet of the Company and its Subsidiaries as of the end of such year and the
related audited Consolidated statements of income, shareholders’ equity and cash
flow for such year, setting forth in comparative form the respective figures as
of the end of and for the previous fiscal year, and accompanied by a report
thereon of independent certified public accountants of recognized standing
selected by the Company and satisfactory to the Administrative Agent and the
Required Lenders (the “Auditor”), which report shall be unqualified; and which
statements shall be prepared in accordance with Generally Accepted Accounting
Principles, applied on a consistent basis; provided that, the requirements of
this Section 6.03(a) shall be deemed satisfied by delivery to each Lender within
the time period specified above of an electronic copy of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) which includes the financial statements described in this
Section 6.03(a) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission;

(b) as soon as available, but in any event not later than 45 days after the end
of each first, second and third fiscal quarter of the Company, a copy of the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
each such quarter and the related Consolidated interim statements of income,
shareholders’ equity and cash flow for such quarter and the portion of the
fiscal year through such date and setting forth in each case in comparative form
the respective figures for the corresponding date and period in the previous
fiscal year, prepared by management of the Company in accordance with Generally
Accepted Accounting Principles, applied on a consistent basis, and accompanied
by a certificate to that effect executed by the Financial Officer of the
Company; provided that, the requirements of this Section 6.03(b) shall be deemed
satisfied by delivery to each Lender within the time period specified above of
an electronic copy of the Company’s Quarterly Report on Form 10-Q for such
fiscal quarter, which includes the financial statements described in this
Section 6.03(b), prepared in compliance with the requirements therefor and filed
with the Securities and Exchange Commission;

(c) a certificate prepared and signed by the Financial Officer with each
delivery required by clauses (a) and (b), (i) certifying as to whether or not,
as of the close of such preceding period, a Default or Event of Default has
occurred and is continuing and, if a Default or Event of Default has occurred
and is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth, as of the
close of such preceding period, reasonably detailed calculations demonstrating
compliance of financial covenants and quantitative negative covenants;

(d) at all times indicated in clause (a) above a copy of the management letter,
if any, prepared by the Auditor;

(e) promptly after filing thereof, copies of all regular and periodic financial
information, proxy materials and other information and reports which the Company
or any Guarantor shall file with the Securities and Exchange Commission or shall
send to its shareholders, provided that if such documents and information are
available on or through the Company’s website, the Company may comply with this
clause (e) by delivering a notice to the Lenders setting forth a written
reference to such documents and information to be found on or through such
website;

 

47



--------------------------------------------------------------------------------

(f) promptly after submission to any government or regulatory agency, all
documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in any materially
adverse action to be taken by such agency;

(g) as soon as available, but in any event not more than thirty (30) days prior
to the end of each fiscal year of the Company, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Company for each fiscal quarter of
the upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent; and

(h) promptly, from time to time, such other information regarding the
operations, business affairs and condition (financial or otherwise) of the
Company or the Guarantors as any Lender may reasonably request.

Notwithstanding anything to the contrary herein if, at any time, the Company
shall create, establish or acquire any Subsidiary, all financial statements and
other information to be provided to the Administrative Agent and the Lenders
pursuant to this Section 6.03 shall be prepared on a consolidated basis with
respect to the Company and such Subsidiary or Subsidiaries, as applicable.

SECTION 6.04 Books and Records; Access to Premises. Keep adequate records and
proper books of record and account in which complete entries will be made in a
manner to enable the preparation of financial statements in accordance with
Generally Accepted Accounting Principles, and which shall reflect all financial
transactions of the Company and each of the Guarantors. At any time upon
reasonable prior notice to the Company and during normal business hours, permit
the Administrative Agent or any agent or representative thereof, to examine and
request copies of and abstracts from the books and records of such information
which such Lender reasonably deems is necessary or desirable (including, without
limitation, the financial records of the Company and each Guarantor) and to
visit the properties of the Company and each Guarantor and to discuss the
affairs, finances and accounts of the Company and each Guarantor with any of
their executive officers or independent accountants and permit the
Administrative Agent or any agent or representative thereof, to examine and
audit the inventory and accounts receivable of the Company, provided that so
long as no Default or Event of Default has occurred and is continuing, the
Administrative Agent shall only conduct one audit in each fiscal year of the
Company. The Company shall pay, upon demand, the costs, expenses and charges
incurred by the Administrative Agent or its agents and representatives in
connection with any such examination and audits in accordance with Section 10.03
hereof, provided that so long as no Default or Event of Default shall have
occurred, the Company shall pay for the costs, expenses and charges of only one
such asset audit per year.

SECTION 6.05 Notice of Adverse Change. Promptly notify the Administrative Agent
in writing of (a) any change in the business or the operations of the Company or
any Guarantor which could reasonably be expected to have a Material Adverse
Effect, and (b) any information which indicates that any financial statements
which are the subject of any representation contained in this Agreement, or
which are furnished to the Administrative Agent or the Lenders pursuant to this
Agreement, fail, in any material respect, to present fairly, the financial
condition and results of operations purported to be presented therein,
disclosing the nature thereof.

 

48



--------------------------------------------------------------------------------

SECTION 6.06 Notice of Default. Promptly notify the Administrative Agent of any
Default or Event of Default which shall have occurred, which notice shall
include a written statement as to such occurrence, specifying the nature thereof
and the action, if any, which is proposed to be taken with respect thereto.

SECTION 6.07 Notice of Litigation. Promptly notify the Administrative Agent of
any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which could reasonably be expected
to have a Material Adverse Effect.

SECTION 6.08 Notice of Default in Other Agreements. Promptly notify the
Administrative Agent of any default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which the Company or any Guarantor is a party which
default could reasonably be expected to have a Material Adverse Effect.

SECTION 6.09 Notice of ERISA Event. Promptly deliver to the Administrative Agent
a certificate of the Financial Officer of the Company setting forth details as
to such occurrence and such action, if any, which the Company, a Guarantor or an
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Company, such
Guarantor, such ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator, with respect to any of the following: (a) that a Reportable Event
has occurred with respect to a Plan; (b) that an accumulated funding deficiency
has been incurred or an application has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 431 of the Code with respect to a Plan; (c) that a Plan has been
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; (d) that a Lien has been imposed under ERISA with respect to any Plan due
to an Unfunded Current Liability; (e) that proceedings have been instituted to
terminate a Plan; (f) that a proceeding has been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Plan; or (g) that
the Company, any Guarantor or any ERISA Affiliate has incurred any liability to
or on account of the termination of or withdrawal from a Plan under
Section 4062, 4063, 4064, 4201 or 4204 of ERISA. The Company will deliver to
each Lender a complete copy of the annual report (Form 5500) of each Plan
required to be filed with the Internal Revenue Service. Any certificates or
notices delivered to each Lender pursuant to the first sentence hereof and
copies of annual reports required to be delivered to each Lender hereunder shall
be delivered to each Lender no later than ten days after the later of the date
such report or notice has been filed with the Internal Revenue Service or the
PBGC, given to Plan participants or received by the Company or any Guarantor.

SECTION 6.10 Notice of Environmental Law Violations. Promptly notify the
Administrative Agent of the receipt of any notice of an action, suit, and
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, pending against the
Company or any Guarantor relating to any alleged violation of any Environmental
Law which could reasonably be expected to have a Material Adverse Effect.

SECTION 6.11 Notice Regarding Material Contracts. Promptly notify the
Administrative Agent of (a) any termination, material amendment, material
supplement or other material modification of any Material Contract and (b) the
occurrence of a default by the Company or any Guarantor, or by any other party
to any Material Contract of which the Company is aware.

 

49



--------------------------------------------------------------------------------

SECTION 6.12 Compliance with Applicable Laws. Comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental
Authority, the breach of which could reasonably be expected to have a Material
Adverse Effect.

SECTION 6.13 Subsidiaries. Subject to applicable law and any exceptions set
forth in the Security Agreement, the Company or a Guarantor, as appropriate,
shall (a) concurrently with the creation, establishment or acquisition of a
Non-Domestic Subsidiary, (i) execute a Pledge Agreement (or such other agreement
as shall be reasonably required by the Administrative Agent), as applicable,
with respect to not more than 65% of the capital stock of each Subsidiary of
such Person which is or becomes a Non-Domestic Subsidiary, and (ii) deliver an
opinion of counsel addressed to the Administrative Agent and each Lender that
such Pledge Agreement is valid and enforceable in the jurisdiction of formation
of such Non-Domestic Subsidiary, and (b) concurrently with the creation,
establishment or acquisition of any Domestic Subsidiary, (i) cause such Domestic
Subsidiary to execute a joinder to each of the Guaranty and the Security
Agreement, (ii) deliver a favorable written opinion of counsel addressed to the
Administrative Agent and each Lender, with respect to such Domestic Subsidiary
and with respect to the documents required to be executed by such Domestic
Subsidiary pursuant to this Section 6.13, substantially in the form attached
hereto as Exhibit F, and (iii) provide to each Lender the supporting documents
identified in clauses (i), (ii), and (iii) of Section 5.01(e) hereof in each
case with respect to such Domestic Subsidiary. In no event shall the Company be
required to pledge any of the assets of a Subsidiary of the Company that is a
controlled foreign corporation, as defined in Section 957(a) of the Code,
including, but not limited, to the stock of any Subsidiary of the Company held
directly or indirectly by any such Subsidiary.

SECTION 6.14 Environmental Laws. Comply in all material respects with the
requirements of all applicable Environmental Laws, provide to the Lenders all
documentation in connection with such compliance that the Lenders may reasonably
request, and defend, indemnify, and hold harmless the Administrative Agent and
each Lender and their respective employees, agents, officers, and directors
(each, an “indemnified person”), from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs, or expenses of
whatever kind or nature, known or unknown, contingent or otherwise, arising out
of, or in any way related to, (a) the presence, disposal, or release of any
Hazardous Materials on any property at any time owned or occupied by the Company
or any Guarantor; (b) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials;
(c) any lawsuit brought or threatened, settlement reached, or government order
relating to such Hazardous Materials, and/or (d) any violation of applicable
Environmental Laws by the Company or any Guarantor, including, without
limitation, reasonable attorney and consultant fees, investigation and
laboratory fees, court costs, and litigation expenses, but excluding for each of
the aforementioned, any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of an indemnified person.

ARTICLE VII

NEGATIVE COVENANTS

The Company covenants and agrees that so long as the Commitments remain in
effect, any of the principal of or interest on any Note or any other Obligations
(other than Unliquidated Obligations) hereunder shall be unpaid, or any Letter
of Credit remains outstanding (unless cash collateralized or supported by a
letter of credit, in each case, on terms and conditions (and in the case of a
letter of credit, by an issuer) reasonably satisfactory to the Administrative
Agent), it will not, and will not cause or permit any Guarantor, directly or
indirectly, to:

SECTION 7.01 Indebtedness. Incur, create, assume or suffer to exist or otherwise
become liable in respect of any Indebtedness, other than:

(a) Indebtedness incurred prior to the date hereof as described on Schedule II
attached hereto and any refinancings, refundings, renewals or extensions thereof
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;

 

50



--------------------------------------------------------------------------------

(b) Indebtedness for trade payables, accrued taxes and expenses, liabilities or
other obligations incurred in the ordinary course of business; provided that,
such payables, taxes, expenses, liabilities, or other obligations are not
greater than ninety (90) days past the date of invoice or delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with Generally Accepted Accounting
Principles;

(c) Indebtedness consisting of guarantees permitted pursuant to Section 7.03;

(d) Subordinated Indebtedness; provided, however, that no Default or Event of
Default shall have occurred and be continuing or would occur after giving effect
to the incurrence of such Subordinated Indebtedness;

(e) Indebtedness secured by purchase money liens; provided that, the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$5,000,000 at any time outstanding;

(f) Indebtedness owing by the Company to any Guarantor or from any Guarantor to
the Company or any other Guarantor;

(g) Indebtedness constituting insurance premiums to Persons providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such person, in each case incurred in the ordinary course of
business;

(h) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations, and
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case provided in the ordinary course of
business; provided that, the aggregate principal amount of Indebtedness
permitted by this clause (h) shall not exceed $5,000,000 at any time
outstanding;

(i) Indebtedness of any Person that becomes a Guarantor after the date hereof
and Indebtedness incurred or assumed in connection with a Permitted Acquisition
and extensions, refinancings, refundings, replacements and renewals of any such
Indebtedness; provided that (i) such Indebtedness exists at the time such Person
becomes a Guarantor or at the time of such Permitted Acquisition, as applicable,
and is not created in contemplation of or in connection with such Person
becoming a Guarantor or such Permitted Acquisition, as applicable, and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (i) shall
not exceed $5,000,000 at any time outstanding;

(j) Indebtedness under Hedging Agreements permitted hereunder;

 

51



--------------------------------------------------------------------------------

(k) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case arising in
the ordinary course of business in connection with deposit accounts;

(l) the Secured Obligations;

(m) Indebtedness owing by the Company to the IRB in connection with the IRB
Transaction, in an amount not to exceed $1,400,000;

(n) forward buys of resin entered into by the Company or any Guarantor in the
ordinary course of business and not for purposes of speculation; and

(o) other unsecured Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding.

SECTION 7.02 Liens. Incur, create, assume or suffer to exist any Lien on any of
their respective assets now or hereafter owned, other than:

(a) Liens existing on the date hereof as set forth on Schedule III attached
hereto; provided that (i) each such Lien shall not apply to any other property
or asset of the Company or any Guarantor, (ii) the direct or any contingent
obligor with respect thereto is not changed and (iii) each such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(b) Liens for taxes, assessments or other governmental charges or levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings, provided, however, that adequate reserves with respect thereto are
maintained on the books of the Company or the Guarantors in accordance with
Generally Accepted Accounting Principles;

(c) carriers’, operators’, vendors’, workers’, warehousemens’, mechanics’,
suppliers’, landlord’s Liens, construction or other like Liens arising in the
ordinary course of business or incident to the development, operation and
maintenance of the properties, each of which is in respect of obligations that
are (i) not overdue for a period of more than thirty (30) days or (ii) being
contested in good faith by appropriate proceedings in a manner which will not
jeopardize or diminish the interest of the Administrative Agent in any of the
collateral subject to the Security Documents, provided, however, that adequate
reserves with respect thereto are maintained on the books of the Company or the
Guarantors in accordance with Generally Accepted Accounting Principles;

(d) workmen’s compensation, unemployment insurance, social security and old age
pension laws or public liability obligations;

(e) Liens granted to the Lenders or the Administrative Agent, for the ratable
benefit of the Secured Parties, under this Agreement or any other Loan Document;

(f) Liens on cash or securities pledged to secure the performance tender, bids,
government contracts, trade contracts, leases, statutory obligations, regulatory
obligations, surety and appeal bonds, performance and return of money bonds and
other obligations of a like nature incurred in the ordinary course of business;
provided that, such Liens secure Indebtedness permitted by clause (h) of
Section 7.01;

 

52



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar encumbrances,
and minor title deficiencies on or with respect to any real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments or other court-ordered awards or settlements for
the payment of money not constituting an Event of Default or securing appeal or
other surety bonds related to such judgments;

(i) purchase money liens for fixed or capital assets including obligations with
respect to Capital Leases; provided in each case (i) such purchase money liens
secure Indebtedness permitted by clause (e) of Section 7.01, (ii) no Default or
Event of Default shall have occurred and be continuing or shall occur after
giving effect to such lien, (iii) such purchase money lien does not exceed 100%
of the purchase price of, and encumbers only, the property acquired, and
(iv) such purchase money Lien does not secure any Indebtedness other than in
respect of the purchase price of the asset acquired; and

(j) customary Liens with respect to (i) all amounts due pursuant to Banking
Services Agreements, in respect of customary fees and expenses for the routine
maintenance and operation of each cash account, (ii) the face amount of any
checks which have been credited to any cash account, but are subsequently
returned unpaid because of uncollected or insufficient funds, or (iii) other
returned items or mistakes made in crediting any cash account;

(k) Liens securing Indebtedness of any Person that becomes a Guarantor after the
date hereof or Liens securing Indebtedness incurred or assumed in connection
with a Permitted Acquisition; provided that, each such Lien (i) is not created
in contemplation of or in connection with such Person becoming a Guarantor or
such Permitted Acquisition, as the case may be, (ii) shall not apply to any
other property or assets of the Company or any Guarantor and (iii) shall secure
only those obligations which it secures on the date such Person becomes a
Guarantor or the date of such Permitted Acquisition, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(l) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases;

(m) Liens granted to the IRB in connection with the IRB Transaction, provided
that such liens only encumber the IRB Collateral; and

(n) Liens on assets of the Company and the Guarantors not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $1,000,000.

SECTION 7.03 Guaranties. Guarantee, endorse, become surety for, or otherwise in
any way become or be responsible for the Indebtedness or obligations of any
Person, whether by agreement to maintain working capital or equity capital or
otherwise maintain the net worth or solvency of any Person or by agreement to
purchase the Indebtedness of any other Person, or agreement for the furnishing
of funds, directly or indirectly, through the purchase of goods, supplies or
services for the purpose of discharging the Indebtedness of any other Person or
otherwise, or enter into or be a party to

 

53



--------------------------------------------------------------------------------

any contract for the purchase of merchandise, materials, supplies or other
property if such contract provides that payment for such merchandise, materials,
supplies or other property shall be made regardless of whether delivery of such
merchandise, supplies or other property is ever made or tendered except:

(a) guaranties executed on or prior to the date hereof as described on Schedule
IV attached hereto including any renewals or extension thereof;

(b) endorsements of negotiable instruments for collection or deposit in the
ordinary course of business;

(c) guaranties of any Indebtedness owing to the Administrative Agent and the
Lenders;

(d) guaranties by the Guarantors of Indebtedness of the Company permitted
pursuant to Section 7.01(c);

(e) guaranties by the Guarantors and the Company of forward buys of resin
entered into by the Guarantors or the Company in the ordinary course of business
and not for purposes of speculation; and

(f) guaranties by the Guarantors and the Company of leases (other than Capital
Leases) entered into by the Guarantors or the Company in the ordinary course of
business.

SECTION 7.04 Sale of Assets. Sell, assign, lease, transfer or otherwise dispose
of any of their now owned or hereafter acquired respective properties and
assets, whether or not pursuant to an order of a federal agency or commission,
except for:

(a) sales, transfers, leases and other dispositions of (i) inventory in the
ordinary course of business and (ii) used, obsolete, worn out or surplus
equipment or property in the ordinary course of business or of property no
longer used or useful in the conduct of the business of the Company;

(b) sales, leases, transfers and other dispositions of investments permitted by
Section 7.06;

(c) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Guarantor;

(d) sales, leases, transfer and dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

(e) leases, subleases, space leases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Company or the Guarantors; and

(f) sales, leases, transfers and other dispositions of assets that are not
permitted by any other clause of this Section; provided that, the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (f) shall not exceed $5,000,000 during the term of
this Agreement.

 

54



--------------------------------------------------------------------------------

SECTION 7.05 Sales of Receivables. Sell, transfer, discount or otherwise dispose
of notes, accounts receivable or other obligations owing to the Company or any
Guarantor, with or without recourse, except for settlement, compromise or
collection thereof in the ordinary course of business.

SECTION 7.06 Loans and Investments. Make or commit to make any advance, loan,
extension of credit, or capital contribution to, or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person except (a) for the
ownership of securities of any Subsidiaries existing as of the Closing Date or
created after the Closing Date as permitted pursuant to Section 7.12 hereof or
of any Person acquired in a Permitted Acquisition and provided that the Company
has complied with its obligations under Section 6.13 with respect to such
Subsidiary; (b) Eligible Investments; (c) loans and advances by the Company to
any Guarantor and loans and advances by any Guarantor to the Company or any
other Guarantor; (d) accounts receivable or notes receivable arising, and trade
credit granted, in the ordinary course of business and other credits to
suppliers or vendors in the ordinary course of business; (e) guaranties
permitted under Section 7.03; (f) investments in the form of Hedging Agreements
permitted hereunder; (g) investments of any Person existing at the time such
Person becomes a Guarantor hereunder or consolidates or merges with the Company
or any of the Guarantors (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Guarantor or of such merger; (h) investments received in connection
with the disposition of assets permitted by Section 7.04; (i) the Avid
Acquisition; (j) investments (including debt obligations and equity interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement or delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or received
upon the foreclosure with respect to any secured investment or other transfer of
title with respect to any secured investment; and (k) other investments, so long
as (i) the aggregate amount of all such investments does not exceed $5,000,000
in the aggregate, and (ii) at the time any such investment is made and after
giving effect thereto, no Event of Default exists or has occurred and is
continuing.

SECTION 7.07 Nature of Business. Change or alter, in any material respect, the
nature of its business from the nature of the business engaged in by it on the
date hereof and businesses reasonably related or complementary thereto.

SECTION 7.08 Sale and Leaseback. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, of it, if at the time of such sale or disposition it intends
to lease or otherwise acquire the right to use or possess (except by purchase)
such property or like property for a substantially similar purpose.

SECTION 7.09 Federal Reserve Regulations. Permit any Loan or the proceeds of any
Loan to be used for any purpose which violates or is inconsistent with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

SECTION 7.10 Accounting Policies and Procedures. Permit any change in the
accounting policies and procedures of the Company or any Guarantor, including a
change in fiscal year, provided, however, that any policy or procedure required
to be changed by the Financial Accounting Standards Board (or other board or
committee thereof) in order to comply with Generally Accepted Accounting
Principles may be so changed.

 

55



--------------------------------------------------------------------------------

SECTION 7.11 Hazardous Materials. Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, cause or
permit any of its properties or assets to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose of, transfer, produce or
process Hazardous Materials in violation of Environmental Law or cause or
permit, as a result of any intentional or negligent act or omission on the part
of the Company, a release of Hazardous Materials onto such properties or assets
or onto any other property.

SECTION 7.12 Limitations on Fundamental Changes. Merge or consolidate with, or
sell, assign, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now or
hereafter acquired) to, any Person, or, acquire all of the stock or all or
substantially all of the assets or the business of any Person or liquidate, wind
up or dissolve or suffer any liquidation or dissolution; provided, however, any
Guarantor may merge with (a) the Company provided that the Company shall be the
continuing or surviving entity, or (b) with any one or more Guarantors;
provided, further, that, so long as no Default or Event of Default shall have
occurred and be continuing or will occur immediately after giving effect to such
declaration or payment, including, without limitation, any Default or Event of
Default arising out of the failure to comply with the financial covenants set
forth in Section 7.13 hereof, the Company may consummate Permitted Acquisitions,
provided further that the aggregate consideration paid or payable by the Company
for all such acquisitions shall not exceed $20,000,000 during the term of this
Agreement.

SECTION 7.13 Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio at the end of any fiscal
quarter, commencing with the fiscal quarter ending September 30, 2010, to be
greater than the ratio set forth below opposite the applicable period during
which such fiscal quarter ends:

 

Period

   Leverage Ratio

September 30, 2010 through June 30, 2011

   3.50:1:00

September 30, 2011 through June 30, 2012

   3.25:1:00

September 30, 2012 through December 31, 2012

   3.00:1:00

March 31, 2013 through December 31, 2013

   2.75:1:00

March 31, 2014 and thereafter

   2.50:1:00

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio at the
end of any fiscal quarter, commencing with the fiscal quarter ending
September 30, 2010, to be less than 1.25:1.00.

(c) Maximum Capital Expenditures. Permit Capital Expenditures to exceed
$10,000,000, during any fiscal year of the Company.

Notwithstanding anything to the contrary herein if, at any time, the Company
shall create, establish or acquire of any Subsidiary or Subsidiaries, all
financial covenants in this Section 7.13 shall be calculated on a consolidated
basis with respect to the Company and such Subsidiary or Subsidiaries, as
applicable.

SECTION 7.14 Subordinated Debt. Directly or indirectly prepay, defease,
purchase, redeem, or otherwise acquire any Subordinated Debt or amend,
supplement or otherwise modify any of the terms thereof in any manner that would
be materially adverse to the Lenders without the prior written consent of the
Required Lenders.

 

56



--------------------------------------------------------------------------------

SECTION 7.15 Dividends. Declare any cash dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of stock of the Company or any Guarantor, or warrant to purchase
any class of stock or other equity interest of the Company or any Guarantor,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash, securities or property
or in obligations of the Company or any Guarantor or in any combination thereof,
or permit any Affiliate to make any payment on account of, or purchase or
otherwise acquire, any shares of any class of the stock of the Company or any
Guarantor from any Person; provided, that, so long as no Default or Event of
Default shall have occurred and be continuing or will occur immediately after
giving effect to such declaration or payment, including, without limitation, any
Default or Event of Default arising out of the failure to comply with the
financial covenants set forth in Section 7.13 hereof, (a) any Guarantor may
declare and pay cash dividends to its immediate parent, (b) the Company may
declare and pay cash dividends to its shareholders in an amount not to exceed
$2,500,000, in any fiscal year and (c) the Company may repurchase or acquire
shares of its stock, in an amount not to exceed $2,500,000, in the aggregate,
during the term of this Agreement.

SECTION 7.16 Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except (a) in the ordinary
course of business and pursuant to the reasonable requirements of the Company’s
or Guarantor’s business and upon fair and reasonable terms no less favorable to
the Company or Guarantor than they would obtain in a comparable arms-length
transaction with a Person not an Affiliate, (b) any transactions that are
otherwise permitted hereunder, and (c) the payment of reasonable fees to members
of the board of directors (or similar governing body) of the Company or any
Guarantor who are not employees of the Company or such Guarantor, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Company or the
Guarantors in the ordinary course of business.

SECTION 7.17 Impairment of Security Interest. Take or omit to take any action
which could reasonably be expected to have the result of materially impairing
the security interest in any property subject to a security interest in favor of
the Administrative Agent or grant to any person any interest whatsoever in any
property which is subject to a security interest in favor of the Administrative
Agent other than Permitted Liens.

SECTION 7.18 Avid Acquisition Documents. Amend, restate, supplement or otherwise
modify any Avid Acquisition Document in any manner materially adverse to the
interests of the Lenders.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. In the case of the happening of any of the
following events (each an “Event of Default”):

(a) failure by the Company to (i) pay the principal of any Loan, (ii) pay the
interest on any Loan, (iii) reimburse the Issuing Lender in respect of any
Letter of Credit or (iv) pay any fees or other amounts payable under this
Agreement, in each case, as and when due and payable and, in the case of clause
(a)(ii) or (a)(iv), such failure shall continue unremedied for a period of three
(3) Business Days;

 

57



--------------------------------------------------------------------------------

(b) default shall be made in the due observance or performance of any covenant,
condition or agreement of the Company or any Guarantor to be performed pursuant
to this Agreement, the Notes or any other Loan Document;

(c) any representation or warranty made or deemed made in this Agreement or any
other Loan Document shall prove to be false or misleading in any material
respect when made or given or when deemed made or given;

(d) any report, certificate, financial statement or other instrument furnished
in connection with this Agreement or any other Loan Document or the borrowings
hereunder, shall prove to be false or misleading in any material respect when
made or given or when deemed made or given;

(e) default in the performance or compliance in respect of any agreement or
condition relating to any Indebtedness of the Company or any Guarantor in excess
of $500,000 individually or in the aggregate (other than the Notes) if the
effect of such default is to accelerate the maturity of such Indebtedness or to
permit the holder or obligee thereof (or a trustee on behalf of such holder or
obligee) to cause such Indebtedness to become due prior to the stated maturity
thereof, or, any such Indebtedness shall not be paid when due;

(f) the Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code or any other
federal or state bankruptcy, insolvency or similar law, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
such proceeding or the filing of any such petition, (iii) apply for or consent
to the employment of a receiver, trustee, custodian, sequestrator or similar
official for the Company or for a substantial part of its property; (iv) file an
answer admitting the material allegations of a petition filed against it in such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take corporate action for the purpose of effecting any of the foregoing; or
(vii) become unable or admit in writing its inability or fail generally to pay
its debts as they become due; or any of the actions identified in the preceding
clauses (i) through (vii) shall have occurred with respect to any Guarantor.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or of a substantial part of their respective property,
under Title 11 of the United States Code or any other federal or state
bankruptcy insolvency or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official for the Company or for a
substantial part of their property, or (iii) the winding-up or liquidation of
the Company and such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
continue unstayed and in effect for sixty (60) days; or any of the actions
identified in the preceding clauses (i), (ii) or (iii) shall have occurred with
respect to any Guarantor;

(h) One or more orders, judgments or decrees for the payment of money in excess
of $500,000 in the aggregate shall be rendered against the Company or any
Guarantor and the same shall not have been paid in accordance with such
judgment, order or decree or settlement and either (i) an enforcement proceeding
shall have been commenced by any creditor upon such judgment, order or decree,
(ii) there shall have been a period of forty-five (45) days during which a stay
of enforcement of such judgment, order or decree, by reason of pending appeal or
otherwise, was not in effect, or (iii) such order, judgment or decree has not
been effectively bonded;

 

58



--------------------------------------------------------------------------------

(i) any Plan (i) shall fail to maintain the minimum funding standard required
under Section 412 of the Code or Section 302 of ERISA for any Plan year or part
thereof; (ii) is terminated by the Company, any Guarantor or any ERISA Affiliate
or the subject of termination proceedings under ERISA; or (iii) shall have an
Unfunded Current Liability, a Reportable Event shall have occurred with respect
to such Plan, or the Company, any Guarantor, or any ERISA Affiliate shall have
incurred a liability to or on account of such Plan under Section 515, 4062,
4063, 4201 or 4204 of ERISA; to the extent that any of the events described in
clause (i), (ii) or (iii) above, singly or in the aggregate, could have a
Material Adverse Effect;

(j) any material provision of any Loan Document at any time after its execution
and delivery shall for any reason, other than as expressly permitted under or
contemplated by the Loan Documents, cease to be in full force and effect in
accordance with its terms or the Company or any Guarantor shall so assert in
writing;

(k) a Change of Control shall have occurred;

(l) any of the Liens purported to be granted pursuant to any Security Document
shall fail or cease for any reason, other than as expressly permitted under or
contemplated by the Loan Documents, to be legal, valid and enforceable liens on
the collateral purported to be covered thereby or shall fail or cease to have
the priority purported to be created thereby, except to the extent that any such
loss of perfection or priority results from the failure of the Administrative
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Loan Documents or to file UCC
continuation statements; or

(m) a default shall have occurred and be continuing under any Avid Acquisition
Document;

then, at any time thereafter during the continuance of any such event, the
Administrative Agent may, and, upon the request of the Required Lenders, shall,
by written or telephonic notice to the Company, take either or both of the
following actions, at the same or different times, (a) terminate the
Commitments, (b) declare (i) the Notes, both as to principal and interest,
(ii) an amount equal to the maximum amount that may be drawn under all Letters
of Credit then outstanding (whether or not any beneficiary under any Letter of
Credit shall have presented or be entitled to present the drafts and other
documents required to draw under such Letter of Credit), and (iii) all other
Secured Obligations, to be forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Notes to the contrary
notwithstanding and (c) exercise any or all other remedies under the Loan
Documents; provided, however, that if an event specified in Section 8.01(f) or
(g) shall have occurred, the Commitments shall automatically terminate and
interest, principal and amounts referred to in the preceding clauses (i),
(ii) and (iii) shall be immediately due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived,
anything contained herein or in the Notes to the contrary notwithstanding. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Uniform Commercial Code.

 

59



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01 Appointment, Powers and Immunities. Each Lender and the Issuing
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as its agent hereunder, under the Security Documents and the other Loan
Documents with such powers as are specifically delegated to the Administrative
Agent by the terms of this Agreement, the Security Documents and the other Loan
Documents together with such other powers as are reasonably incidental thereto.
The Administrative Agent shall not have any duties or responsibilities except
those expressly set forth in this Agreement, the Security Documents and the
other Loan Documents and shall not be a trustee for any Lender or the Issuing
Lender, nor is the Administrative Agent acting in a fiduciary capacity of any
kind under this Agreement, the Security Documents or the other Loan Documents or
in respect thereof or in respect of any Lender or the Issuing Lender. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be
responsible to the Lenders or the Issuing Lender for any recitals, statements,
representations or warranties contained in this Agreement, the Security
Documents, or the other Loan Documents, in any certificate or other document
referred to or provided for in, or received by any of them under, this
Agreement, the Security Documents or the other Loan Documents, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Security Documents or the other Loan Documents or any other
document referred to or provided for herein or therein or for the collectibility
of the Loans or for the validity, effectiveness or value of any interest or
security covered by the Security Documents or for the value of any collateral or
for the validity or effectiveness of any assignment, mortgage, pledge, security
agreement, financing statement, document or instrument, or for the filing,
recording, re-filing, continuing or re-recording of any thereof or for any
failure by the Company, or any of their respective Subsidiaries to perform any
of its obligations hereunder or under the other Loan Documents. The
Administrative Agent may take all actions by itself and/or it may employ agents
and attorneys-in-fact, and shall not be responsible, except as to money or the
securities received by it or its authorized agents, for the negligence or
misconduct of itself or its employees or of any such agents or
attorneys-in-fact, if such agents or attorneys-in-fact are selected by it with
reasonable care. Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable or responsible for any action
taken or omitted to be taken by it or them hereunder, under the Security
Documents or the other Loan Documents or in connection herewith or therewith,
except for its or their own gross negligence or willful misconduct.

SECTION 9.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement, the Security
Documents or the other Loan Documents, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder,
under the Security Documents or the other Loan Documents in accordance with
instructions signed by the Required Lenders, or such other number of Lenders as
is specified in Section 10.04 hereof, and such instructions of the Required
Lenders or other number of Lenders as aforesaid and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.

 

60



--------------------------------------------------------------------------------

SECTION 9.03 Events of Default. The Administrative Agent shall not be deemed to
have knowledge of the occurrence of a Default unless the Administrative Agent
has received notice from a Lender or the Company specifying such Default and
stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 9.07 hereof) take such action
with respect to such Default as shall be directed by the Required Lenders,
except as otherwise provided in Section 10.04 hereof; provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may take such action, or refrain from taking such action,
with respect to such Default or an Event of Default as it shall deem advisable
in the best interest of the Lenders.

SECTION 9.04 Rights as a Lender. With respect to its Commitment and the Loans
made by it, the Administrative Agent in its capacity as a Lender hereunder shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Company, any Guarantor or any of their respective
Affiliates, if it were not acting as the Administrative Agent, and the
Administrative Agent may accept fees and other consideration from the Company,
any Guarantor or any of their respective Affiliates, for services in connection
with this Agreement, the Security Documents or any of the other Loan Documents
or otherwise without having to account for the same to the Lenders.

SECTION 9.05 Indemnification. The Lenders shall indemnify the Administrative
Agent (to the extent not reimbursed by the Company under Section 10.03 hereof),
ratably in accordance with the aggregate principal amount of the Loans made by
the Lenders (or, if no Loans are at the time outstanding, ratably in accordance
with their respective Commitments), for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, the Security Documents or any of the other
Loan Documents or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby and thereby (including, without
limitation, the costs and expenses which the Company are obligated to pay under
Section 10.03 hereof or under the applicable provisions of any other Loan
Document) or the enforcement of any of the terms hereof or of the Security
Documents, or of any other Loan Document, provided that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agent.

SECTION 9.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Company and the
Guarantors and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement, the Security Documents or the other Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Company and the Guarantors
of this Agreement, the Security Documents or the other Loan Documents or any
other document referred to or provided for herein or therein or to inspect the
properties or books of the Company or any Guarantor. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the

 

61



--------------------------------------------------------------------------------

Administrative Agent hereunder or under the Security Documents, or the other
Loan Documents, the Administrative Agent shall not have any duty or ability to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Company, which may come into the
possession of the Administrative Agent or any of its Affiliates.

SECTION 9.07 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder, or under the Security Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or thereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action,
except for its own gross negligence or willful misconduct.

SECTION 9.08 Resignation of Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section 9.08,
the Administrative Agent may resign (the “resigning Agent”) at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor, which successor agent
shall, provided no Event of Default has occurred and is continuing, be subject
to the approval of the Company, such approval not to be unreasonably withheld or
delayed. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the resigning
Agent gives notice of its resignation, then the resigning Agent may, on behalf
of the Lenders, appoint a successor Agent which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
resigning Agent, and the resigning Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such resigning Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

SECTION 9.09 Sharing of Collateral and Payments. In the event that at any time
any Lender shall obtain payment in respect of a Note or interest thereon, or
receive any collateral in respect thereof, whether voluntarily or involuntarily,
through the exercise of a right of banker’s lien, set-off or counterclaim
against the Company or otherwise, in a greater proportion than the proportion
received by any other Lender in respect of the corresponding Note held by it or
interest thereon, then the Lender so receiving such greater proportionate
payment shall purchase for cash from the other Lender or Lenders such portion of
each such other Lender’s or Lenders’ Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Lender receiving the proportionate over-payment to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders each of which shall have a lien on its ratable portion of the
amount described hereinafter obtained from the Company; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from the Lender which received the proportionate over-payment, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. The Company agree, to the extent they
may do so under applicable law, that each Lender so purchasing a portion of
another Lender’s Loan may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

62



--------------------------------------------------------------------------------

SECTION 9.10 Miscellaneous.

(a) None of the Lenders, if any, identified in this Agreement as a Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

(b) Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 10.10, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Company or with respect to any
Loan Document, without the prior written consent of the Required Lenders or, as
may be provided in this Agreement or the other Loan Documents, with the consent
of the Administrative Agent.

(c) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(d) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Security Documents to which it is a party and to
take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Security
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Security Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 10.04(b);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect

 

63



--------------------------------------------------------------------------------

or impair the Secured Obligations or any Liens upon (or obligations of the
Company or any Subsidiary in respect of) all interests retained by the Company
or any Subsidiary, including (without limitation) the proceeds of the sale, all
of which shall continue to constitute part of the Collateral.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy), and unless otherwise
expressly provided herein, shall be conclusively deemed to have been received by
a party hereto and to be effective on the day on which delivered by hand to such
party or one Business Day after being sent by overnight mail to the address set
forth below, or, in the case of telecopy notice, when acknowledged as received,
or if sent by registered or certified mail, three (3) Business Days after the
day on which mailed in the United States, addressed to such party at such
address:

(i) if to the Administrative Agent or the Issuing Lender at:

JPMorgan Chase Bank, N.A.

395 North Service Road

Melville, New York 11747

Attention:        Alicia T. Schreibstein, Vice President

Telecopy:        (631) 755-5184

- and to -

JPMorgan Loan Services

Agency Unit

10 South Dearborn, 19th Floor

Chicago, IL 60603

Attention:        Teresita Siao

Telecopy:        (312) 385-7096

(ii) if to the Company, at:

Medical Action Industries Inc.

500 Expressway Drive South

Brentwood, New York 11717

Attention:        Paul D. Meringolo, President

Telecopy:        (631) 404-3750

With a copy (in the case of a Default) to:

Medical Action Industries Inc.

500 Expressway Drive South

Brentwood, New York 11717

Attention:        Charles L. Kelly

Telecopy:        (631) 404-3716

 

64



--------------------------------------------------------------------------------

(iii) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire (or the respective Assignment and Acceptance
Agreement, as applicable).

(iv) as to each such party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 10.01.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 10.02 Effectiveness; Survival. This Agreement shall become effective on
the date on which all parties hereto shall have signed a counterpart copy hereof
and shall have delivered the same to the Administrative Agent. All
representations and warranties made herein and in the other Loan Documents and
in the certificates delivered pursuant hereto or thereto shall survive the
making by the Lenders of the Loans and the issuing of the Letters of Credit by
the Issuing Lender, in each case, as herein contemplated and the execution and
delivery to the Lenders of the Notes evidencing the Loans and shall continue in
full force and effect so long as the Obligations hereunder are outstanding and
unpaid and the Commitments are in effect. The obligations of the Company
pursuant to Section 3.07, Section 3.08, Section 3.09 and Section 10.03 shall
survive termination of this Agreement and payment of the Obligations.

SECTION 10.03 Indemnity and Expenses. The Company agrees (a) to indemnify,
defend and hold harmless the Administrative Agent, each Lender, the Issuing
Lender and their respective officers, directors, employees, and affiliates
(each, an “indemnified person”) from and against any and all losses, claims,
damages, liabilities or judgments to which any such indemnified person may be
subject and arising out of or in connection with the Loan Documents, the
financings contemplated hereby, the use of any proceeds of such financings or
any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any of such indemnified persons
is a party thereto, and to reimburse each of such indemnified persons upon
demand for any legal or other expenses incurred in connection with the
investigation or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities, judgments or related expenses to the extent arising from
the wilful misconduct or gross negligence of such indemnified person, (b) to pay
or reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the preparation and execution of and
any amendment, supplement or modification to this Agreement, the Notes any other
Loan Documents, and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including without limitation, the reasonable fees and disbursements of
Sidley Austin LLP, counsel to the Administrative Agent, (c) to pay to the
Issuing Lender all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder

 

65



--------------------------------------------------------------------------------

and (d) to pay or reimburse each Lender, the Issuing Lender and the
Administrative Agent for all their costs and expenses incurred in connection
with the enforcement and preservation of any rights under this Agreement, the
Notes, the other Loan Documents, and any other documents prepared in connection
herewith or therewith, including, without limitation, the reasonable fees and
disbursements of counsel (including, without limitation, in-house counsel) to
the Administrative Agent, the Issuing Lender and to the several Lenders,
including all such out-of-pocket expenses incurred during any work-out,
restructuring or negotiations in respect of the Obligations.

SECTION 10.04 Amendments and Waivers.

(a) With the written consent of the Required Lenders, the Administrative Agent
and the Company may, from time to time, enter into written amendments,
supplements or modifications hereto for the purpose of adding any provisions to
this Agreement or the Notes or any of the other Loan Documents or changing in
any manner the rights of the Lenders or of the Company hereunder or thereunder,
and with the written consent of the Required Lenders, the Administrative Agent
on behalf of the Lenders may execute and deliver to the Company a written
instrument waiving, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of this Agreement or the
Notes or any of the other Loan Documents or any Event of Default; provided,
however, that no such waiver and no such amendment, or supplement or
modification shall (i) extend the maturity of any Note, or change the
amortization schedule of any Term Note, or any installment thereof, (ii) reduce
the amount payable or rate, or extend the time of payment of interest, on any
Note or any fees payable to the Lenders hereunder, (iii) reduce the principal
amount of any Note, (iv) amend, modify or waive any provision of this
Section 10.04, (v) amend or modify any provision hereof specifying the
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination granting consent hereunder or reduce the percentage
specified in the definition of Required Lenders, (vi) change any provision of
Section 3.10 in a manner that would alter the pro rata sharing of payments
required thereby; (vii) consent to the assignment or transfer by the Company or
any Guarantor of any of its rights or obligations under this Agreement or any
other Loan Document, (viii) release all or substantially all of the collateral
security granted to the Administrative Agent under the Security Documents or
(ix) release all or substantially all of the Guarantors from the Guaranty, in
each case specified in clauses (i) through (ix) above without the written
consent of each Lender directly affected thereby; and provided, further, that no
such waiver and no such amendment, supplement or modification shall (I) amend,
modify, supplement or waive any provision of Section IX with respect to the
Administrative Agent without the written consent of the Administrative Agent or
(II) increase the amount of any Lenders’ Commitment without the written consent
of such Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Company, the Lenders, the Administrative Agent and all future holders
of the Notes.

(b) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Company or any Guarantor on any Collateral (i) upon
the termination of all the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations (other than unmatured or
contingent obligations related to indemnification obligations under
Section 10.03 for which no written request has been made) in a manner
satisfactory to the Administrative Agent, (ii) constituting property being sold
or disposed of if the Company certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required

 

66



--------------------------------------------------------------------------------

to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article IX. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Company and the Guarantors in respect of) all
interests retained by the Company and the Guarantors, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

(c) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (c) of
Section 10.05, and (ii) the Company shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Company
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 3.06, 3.07, 3.08 and
3.09, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 3.08 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

SECTION 10.05 Successors and Assigns; Participations.

(a) This Agreement shall be binding upon and inure to the benefit of the
Company, the Lenders, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that (i) the Company may not
assign or transfer any of their rights or obligations under this Agreement
without the prior written consent of each Lender and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.

(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Agreement, and the Company and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. The Company agrees
that each Participant shall be entitled to the benefits of Sections 3.07, 3.08
and 3.09 with respect to its participation in the Commitments, the Loans and
Letters of Credit outstanding from time to time; provided, however, that no
Participant shall be entitled to receive any

 

67



--------------------------------------------------------------------------------

greater amount pursuant to such sections than the Transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. No Participant shall have the right to consent to any amendment to, or
waiver of, any provision of this Agreement, except the transferor Lender may
provide in its agreement with the Participant that such Lender will not, without
the consent of the Participant, agree to any amendment or waiver described in
clause (i) through clause (ix) of Section 10.04(a).

(c) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to any Lender or any
domestic banking affiliate thereof, and, with the consent of the Administrative
Agent, and, provided no Event of Default has occurred and is continuing, the
consent of the Company, such consent not to be unreasonably withheld or delayed,
to one or more additional banks or financial institutions (“Purchasing Lenders”)
all or any part of its rights and obligations under this Agreement and the Notes
pursuant to an Assignment and Acceptance Agreement, executed by such Purchasing
Lender, such transferor Lender and the Administrative Agent, and delivered to
the Administrative Agent for its acceptance. Upon such execution, delivery and
acceptance from and after the effective date specified in such Assignment and
Acceptance Agreement, (i) the Purchasing Lender thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder with Commitments as set
forth therein and (ii) the transferor Lender thereunder shall, to the extent
provided in such Assignment and Acceptance Agreement, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of a transferor
Lender’s rights and obligations under this Agreement, such transferor Lender
shall cease to be a party hereto). Such Assignment and Acceptance Agreement
shall be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Lender and the resulting
adjustment of Commitment Proportions arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under or in respect of this Agreement and the Notes. On or
prior to the effective date specified in such Assignment and Acceptance
Agreement, the Company, shall execute and deliver to the Administrative Agent,
in exchange for the surrendered Note, a new Note to the order of such Purchasing
Lender in an amount equal to the Commitments assumed by it pursuant to such
Assignment and Acceptance Agreement and, if the transferor Lender has retained
any Commitment hereunder, a new Note to the order of the transferor Lender in an
amount equal to such Commitment retained by it hereunder. Such new Notes shall
be in a principal amount equal to the principal amount of such surrendered Note,
shall be dated the date of the Note they replace and shall otherwise be in the
form of the Note replaced thereby. The Note surrendered by the transferor Lender
shall be returned by the Administrative Agent to the Company marked “cancelled”.
Anything in this Section 10.05 to the contrary notwithstanding, no transfer to a
Purchasing Lender shall be made pursuant to this paragraph (c) if such transfer
by any one transferor Lender to any one Purchasing Lender (other than a
Purchasing Lender which is a Lender hereunder prior to such transfer) (x) is
less than $5,000,000 in the case of Revolving Credit Commitments and Revolving
Credit Loans of such transferor Lender, (y) is less than $1,000,000 in the case
of Term Loans of such transferor Lender or (z) if less than all of the
Commitment of such transferor Lender is transferred, after giving effect to such
transfer the amount held by any transferor Lender would be less than $5,000,000.
Each transfer to a Purchasing Lender shall be made in the same pro rata portion
with respect to the Revolving Credit Commitment and the Term Loan Commitments
or, if all or any portion of the Term Loan Commitment shall have expired, the
Term Loans.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at its address referred to in Section 10.01 a copy of
each Assignment and Acceptance Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the commitments of, and principal amount of the Loans owing to, each

 

68



--------------------------------------------------------------------------------

Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error and the Company, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance Agreement executed by a
transferor Lender and a Purchasing Lender, together with payment by the
Purchasing Lender to the Administrative Agent of a registration and processing
fee of $3,500, the Administrative Agent shall (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register, and (iii) give prompt notice of such acceptance and recordation to the
Lenders and the Company.

(f) The Company authorizes each Lender (subject to Section 10.11) to disclose to
any Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning the Company and the Guarantors which has been delivered to such
Lender by or on behalf of the Company or any Guarantor pursuant to this
Agreement or which has been delivered to such Lender by the Company in
connection with such Lender’s credit evaluation of the Company and the
Guarantors prior to entering into this Agreement.

(g) If, pursuant to this Section 10.05, any interest in this Agreement, a
participation agreement, or any Note is transferred to any transferee which is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, (i) to represent to the transferor
Lender (for the benefit of the transferor Lender, the Administrative Agent and
the Company) that under applicable law and treaties no taxes will be required to
be withheld by the Administrative Agent, the Company, or the transferor Lender
with respect to any payments to be made to such Transferee in respect of the
Loans, (ii) to furnish to the Administrative Agent, the transferor Lender and
the Company the forms described in Section 3.09 to claim entitlement to complete
exemption from U.S. federal withholding tax on all interest payments hereunder)
and (iii) to agree (for the benefit of the Administrative Agent, the transferor
Lender and the Company) to provide the Administrative Agent, the transferor
Lender and the Company, new forms described under Section 3.09 upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such Transferee, and to comply from
time to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

(h) Any Lender may at any time pledge or assign or grant a security interest in
all or any part of its rights under this Agreement and its Notes to a Federal
Reserve Bank, provided that no such assignment shall release the transferor
Lender from its Commitment or its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party to this Agreement.

SECTION 10.06 No Waiver; Cumulative Remedies. Neither any failure nor any delay
on the part of any Lender, the Administrative Agent or the Issuing Lender in
exercising any right, power or privilege hereunder or under any Note or any
other Loan Document shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights, remedies, powers and privileges herein
provided or provided in the other Loan Documents are cumulative and not
exclusive of any rights, remedies powers and privileges provided by law.

 

69



--------------------------------------------------------------------------------

SECTION 10.07 APPLICABLE LAW. THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.08 SUBMISSION TO JURISDICTION; JURY WAIVER. THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR
STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT
REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF THEREOF MAY NOT BE
LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY AGREES NOT TO (i) SEEK AND HEREBY WAIVES THE RIGHT
TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION
OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH
JUDGMENT OR (ii) ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING
UNLESS SUCH COUNTERCLAIM CONSTITUTES A COMPULSORY OR MANDATORY COUNTERCLAIM
UNDER APPLICABLE RULES OF CIVIL PROCEDURE. THE COMPANY AGREES THAT SERVICE OF
PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR
NOTICES SET FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW
YORK. EACH PARTY HERETO WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT. EXCEPT AS
PROHIBITED BY LAW, THE COMPANY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION 10.08, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. THE COMPANY (I) CERTIFIES THAT NEITHER THE LENDER
NOR ANY REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS OR THE OTHER WAIVERS CONTAINED IN THIS
AGREEMENT AND (II) ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT, THE NOTES
AND THE OTHER LOAN DOCUMENTS, THE LENDER IS RELYING UPON, AMONG OTHER ITEMS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.08.

SECTION 10.09 Severability. In case any one or more of the provisions contained
in this Agreement, any Note or any other Loan Document should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.

 

70



--------------------------------------------------------------------------------

SECTION 10.10 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, the Issuing Lender, and each Lender are
each hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent, the Issuing Lender, or any Lender to
or for the credit or the account of the Company against any and all of the
Secured Obligations of the Company now and hereafter existing under this
Agreement and the Notes held by the Administrative Agent, the Issuing Lender, or
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any Note and although such obligations may be
unmatured. The Administrative Agent, the Issuing Lender or such Lender, as
applicable, shall notify the Company and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of the Administrative Agent, the Issuing Lender,
and each Lender under this Section 10.09 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which they may
have.

SECTION 10.11 Confidentiality. The Administrative Agent, the Issuing Lender, and
each of the Lenders agree that it will not disclose without the prior consent of
the Company (other than to affiliates of such Lenders and their respective
directors, employees, auditors, counsel or other professional advisors and their
respective counsel who are advised of the need to maintain the confidentiality
thereof) any Confidential Information (as defined below) with respect to the
Company or any Guarantor which is furnished by the Company or any Guarantor;
provided that any Lender may disclose any such information (a) that is or has
become generally available to the public; (b) as may be required or appropriate
(i) in any report, statement or testimony submitted to any municipal, state or
federal or other governmental regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors or (ii) in connection with any request
or requirement of any such regulatory body; (c) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation; (d) to comply with any law, order, regulation or ruling applicable
to such Lender; and (e) to any prospective Transferee in connection with any
contemplated transfer of any of the Notes or any interest therein by such
Lender; provided that such prospective Transferee agrees to be bound by this
Section 10.11 to the same extent as such Lender. As used herein “Confidential
Information” shall mean information with respect to the Company, any Guarantor
or any of their respective businesses which is not generally available to the
public other than such information which after the date hereof becomes generally
available to the public through no fault or action by any Lender or becomes
available to a Lender on a nonconfidential basis from a source other than the
Company or any Guarantor which to such Lender’s knowledge is not prohibited from
disclosing such information by any contractual, legal or fiduciary obligation
owed to the Company or any Guarantor. In the event of disclosure pursuant to the
preceding clauses (b), (c) and (d) (other than in connection with bank
executions and reporting to bank regulatory authorities) the disclosing Lender
shall to the extent permitted by applicable law, make commercially reasonable
efforts to notify the Company of the disclosure in advance thereof

SECTION 10.12 Headings. Section headings used herein are for convenience of
reference only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.

SECTION 10.13 Construction. This Agreement is the result of negotiations
between, and has been reviewed by, the Company, the Administrative Agent, the
Lenders and their respective counsel. Accordingly, this Agreement shall be
deemed to be the product of each party hereto, and no ambiguity shall be
construed in favor of or against either the Company or the Administrative Agent,
or any Lender.

 

71



--------------------------------------------------------------------------------

SECTION 10.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument.

SECTION 10.15 USA Patriot Act Notification. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Company and each
Guarantor that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies such Person, which
information includes the name and address of such Person and other information
that will allow such Lender to identify such Person in accordance with the Act.

SECTION 10.16 Waiver of Defaults under Prior Credit Agreement. As of the date
hereof, each of the Lenders party to the Prior Credit Agreement, the Departing
Lenders and the Administrative Agent waives all “Defaults” and “Events of
Default” that may have occurred prior to the date hereof under the Prior Credit
Agreement. The foregoing waiver in this Section 10.16 shall not (i) be deemed to
constitute a waiver of any future breach of this Agreement or any other Loan
Documents, or (ii) establish a custom or course of dealing among the
Administrative Agent, the Lenders, the Company and the Guarantors.

[Signature Pages Follow]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their duly authorized officers, as
of the day and year first above written.

 

MEDICAL ACTION INDUSTRIES INC. By:  

/s/ Paul D. Meringolo

Name:   Paul D. Meringolo Title:   Chief Executive Officer/President

 

Amended and Restated Credit Agreement

Medical Action Industries Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuing Lender, as a
Lender and as Swingline Lender By:  

/s/ Stephen Zajac

Name:   Stephen Zajac Title:   Senior Vice President

 

Amended and Restated Credit Agreement

Medical Action Industries Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Stephen Kelly

Name:   Stephen Kelly Title:   Vice President

 

Amended and Restated Credit Agreement

Medical Action Industries Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/s/ William Conlan

Name:   William Conlan Title:   Vice President

 

Amended and Restated Credit Agreement

Medical Action Industries Inc.



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender By:  

/s/ Antonia Badolato

Name:   Antonia Badolato Title:   Senior Vice President

 

Amended and Restated Credit Agreement

Medical Action Industries Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Robert Milas

Name:   Robert Milas Title:   Vice President

 

Amended and Restated Credit Agreement

Medical Action Industries Inc.



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiaries

 

Subsidiary

 

Subsidiary’s

Form of

Organization

 

Subsidiary’s

Jurisdiction of

Organization

 

Owner(s) of

Capital Stock

of Subsidiary

 

Total No. of Shares of

Capital Stock of

Subsidiary held by

Owner(s) / Percentage

MAI Acquisition Corp.

  Corporation   Delaware   Medical Action Inc.   100%

500 Expressway Drive South, LLC

  Limited liability company   Delaware   Medical Action Inc.   100%

Medegen Newco, LLC

  Limited liability company   Delaware   MAI Acquisition Corp.   100%

Medegen Medical Products, LLC

  Limited liability company   Delaware   Medegen Newco, LLC   100%

Avid Medical, Inc.

  Corporation   Delaware   Medical Action Inc.   100%



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Indebtedness (post closing)

 

- NONE -



--------------------------------------------------------------------------------

SCHEDULE III

Existing Liens

 

- NONE -



--------------------------------------------------------------------------------

SCHEDULE IV

Existing Guarantees

 

- NONE -



--------------------------------------------------------------------------------

SCHEDULE V

Material Contracts

 

  1. Private Label Product Supplier Agreement for O.R. Towels and Sponges
between Novation, LLC and Medical Action Industries Inc., dated January 1, 2010.

 

  2. Product Supplier Agreement for Infusion Therapy Kits between Novation, LLC
and Medical Action Industries Inc., dated May 1, 2008.

 

  3. Group Purchasing Agreement between Premier Purchasing Partners, L.P. and
Medical Action Industries Inc., dated December 01, 2007

 

  4. 2010 North American Compliance Program, dated January 1, 2010, between
Kimberly-Clark Corporation and Avid Medical, Inc.

 

  5. Broker/Shipper Transportation Agreement, dated November 1, 2009, between
Avid Medical, Inc. and Riverside Logistics, Inc.

 

  6. Customer Purchase Agreement, dated July 1, 2003, between Avid Medical, Inc.
and The Ohio State University Medical Center

 

  7. Customer Purchase Agreement between Avid Medical, Inc. and Inova Health
Systems, dated November 1, 2008

 

  8. Amendment, dated January 1, 2009, to Customer Purchase Agreement, dated
April 30, 2007, between Avid Medical, Inc. and Advocate Health and Hospitals
Corporation.



--------------------------------------------------------------------------------

SCHEDULE VI

Excluded Machinery and Equipment located at

Arden, North Carolina

R530 Multivac packaging equipment

Telephone System

Paging system

On line printing equipment for

Multivac R7000 Packaging Equipment

On line printing equipment for

Multivac 855 Packaging Equipment

A&E Refrigeration and equipment

Large conference room furniture

Lobby furniture

Training room furniture

VP Manufacturing furniture

Office Furniture - QA

Shrink Wrappers (2)

Counting Scale



--------------------------------------------------------------------------------

SCHEDULE 1.01

JPMORGAN CHASE BANK, N.A.

 

Revolving Credit Commitment:

   $ 7,363,636.38

Term Loan Commitment:

   $ 19,636,363.62

Swingline Commitment:

   $ 2,500,000

CITIBANK, N.A.

 

Revolving Credit Commitment:

   $ 6,272,727.27

Term Loan Commitment:

   $ 16,727,272.73

HSBC BANK USA, N.A.

 

Revolving Credit Commitment:

   $ 5,454,545.45

Term Loan Commitment:

   $ 14,545,454.55

SOVEREIGN BANK

 

Revolving Credit Commitment:

   $ 5,454,545.45

Term Loan Commitment:

   $ 14,545,454.55

WELLS FARGO BANK, N.A.

 

Revolving Credit Commitment:

   $ 5,454,545.45

Term Loan Commitment:

   $ 14,545,454.55



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

 

- NONE -



--------------------------------------------------------------------------------

SCHEDULE 4.12

Environmental Matters

 

- NONE -